Date:November 1, 2007 SECOND AMENDED AND RESTATED MORTGAGE (“this Mortgage”) FROM TWELVE OAKS MALL, LLC, a limited liability company organized and existing under the laws of the State of Michigan (“Mortgagor”) Address and Chief Executive Office of Mortgagor: c/o The Taubman Company Limited Partnership 200 East Long Lake Road - Suite 300 Bloomfield Hills, Michigan 48304 TO EUROHYPO AG, NEW YORK BRANCH as Administrative Agent for the Banks (as hereinafter defined) (together with its successors in such capacity, “Mortgagee”) Address of Mortgagee: 1114 Avenue of the Americas, 29th Floor New York, New York 10036 Mortgage Amount:$550,000,000, subject to increase up to $650,000,000 TABLE OF CONTENTS Page ARTICLE ICOVENTANTS OF MORTGAGOR 6 Section 1.01. (a) Warranty of Title; Power and Authority 6 (b) Flood Hazard Area 7 Section 1.02. (a) Further Assurances 7 (b) Information Reporitng and Back-up Withholding 7 Section 1.03. (a) Filing and Recording of Documents 7 (b) Filing and Recording Fees and Other Charges 7 Section 1.04. Additional Debt 8 Section 1.05. Type of Entity; Maintenance of Existence; Compliance with Laws 8 Section 1.06. After-Acquired Property 8 Section 1.07. (a) Payment of Taxes and Other Charges 8 (b) Payment of Mechanics and Materialmen 9 (c) Good Faith Contests 10 Section 1.08. Taxes on Mortgagee or the Banks 10 Section 1.09. Insurance 10 Section 1.10. Protective Advances by Mortgagee 12 Section 1.11. (a) Visitation and Inspection 12 (b) Estoppel Certificates 12 Section 1.12. Maintenace of Premises and Improvements 13 Section 1.13. Condemnation 13 Section 1.14. Leases 14 Section 1.15. Premises Documents 15 Section 1.16. Lien Laws 15 Section 1.17. Non-Disturbance and Attonment Agreements 16 Section 1.18. Covenant Against Transfers 16 Section 1.19. Property Management 16 ARTICLE II EVENTS OF DEFAULT AND REMEDIES 16 Section 2.01. Events of Default and Certain Remedies 16 Section 2.02. Other Matters Concerning Sales 20 Section 2.03. Payments of Amounts Due 21 Section 2.04. Actions; Receivers 22 Section 2.05. Mortgagee's Right to Possession 23 Section 2.06. Remedies Cumulative 23 Section 2.07. Moratorium Laws; Right of Redemption 24 Section 2.08. Mortgagor's Use and Occupancy after Default 24 Section 2.09. Mortgagee's Rights Concerning Application of Amounts Collected 24 Section 2.10. Regarding Defenses 24 Section 2.11. Expenses as Indebtedness 24 Section 2.12. Right to Deem All of Property as Real Estate 25 ARTICLE III MISCELLANEOUS 25 Section 3.01. Assignment of Leases and Rents 25 Section 3.02. Security Agreement 26 Section 3.03. Application of Certain Payments 26 Section 3.04. Severability 27 Section 3.05. Modifications and Waivers 27 Section 3.06. Notices 27 Section 3.07. Successors and Assigns 27 Section 3.08. Limitation on Interest 27 Section 3.09. Counterparts 28 Section 3.10. Substitute Mortgages 28 Section 3.11. Banks' Sale of Interests in Loan 28 Section 3.12. Governing Law 28 Section 3.13. No Merger of Interests 28 Section 3.14. No Credit for Taxes 28 Section 3.15. No Consent to Contracts 28 Section 3.16. Termination of Mortgage 28 Section 3.17. Business Loan 28 Section 3.18. CERTAIN WAIVERS 29 Section 3.19. Additional Waivers 29 THE AMOUNT OF THIS MORTGAGE IS $550,000,000 SUBJECT TO INCREASE UP TO $650,000,000. THIS MORTGAGE SECURES FUTURE ADVANCES AND IS A FUTURE ADVANCE MORTGAGE UNDER ACT NO. , AS AMENDED (MICHIGAN COMPILED LAWS ANNOTATED §565.) RECITAL WHEREAS Mortgagor is the owner of the premises described in SCHEDULE A and of the Improvements thereon. WHEREAS pursuant to that certain Secured Revolving Credit Agreement dated as of October 13, 2004 (the “Original Loan Agreement”), the lenders under the original loan agreement made a loan to TRG (all initially capitalized terms used and not otherwise defined in these Recitals shall have the meanings respectively ascribed to them in the defined terms section which follows these Recitals), the sole member of Mortgagor, in the maximum amount of $350,000,000, subject to increase to up to $650,000,000. WHEREAS TRG executed and delivered to Eurohypo AG, New York Branch (in its individual capacity as a Bank and not as Mortgagee, “Eurohypo”), and the other lenders under the Original Loan Agreement, those certain Notes, each dated October 13, 2004 in the aggregate amount of $350,000,000, which obligated TRG to pay so much thereof as may have been advanced or readvanced from time to time under the Original Loan Agreement(in amounts aggregating up to $650,000,000) (collectively, the “Original Notes”). WHEREAS the Original Notes were secured by, among other things, that certain Mortgage from Mortgagor to Mortgagee, dated October 13, 2004, recorded October 19, 2004, in Liber 34260, Page 193 of the public records of Oakland County, Michigan, and as amended by that certain Amendment to Mortgage dated August 29, 2005 and recorded March 13, 2006 in Liber 37236, Page 87(collectively, the “Original Mortgage”). WHEREAS certain lenders, Administrative Agent, TRG and Borrowers (including Mortgagor) entered into an Amended and Restated Secured Revolving Credit Agreement, dated August 9, 2006, (collectively, the “Amended Loan Agreement”), which amended and restated the Original Loan Agreement.Pursuant to and in accordance with the Amended Loan Agreement, the lenders thereunder agreed to make revolving loans to Borrowers in the aggregate amount of $350,000,000 and subject to increase to up to $650,000,000, a portion of which was made available to Mortgagor (as a Borrower) from time to time as evidenced by those certain Promissory Notes executed by Mortgagor on August 9, 2006, all pursuant to the terms of the Amended Loan Agreement (collectively, the “Amended Notes”). WHEREAS the Amended Notes were secured by, among other things, an Amended and Restated Mortgage from Mortgagor to Mortgagee, dated August 9, 2006, recorded September 14, 2006, in Liber 38112, Page 515, of the public records of Oakland County, Michigan (collectively, the “Amended Mortgage”). WHEREAS the Banks, Administrative Agent, TRG and Borrowers (including Mortgagor) have entered into a Second Amended and Restated Secured Revolving Credit Agreement of even date herewith (as amended from time to time, the “Loan Agreement”), which amends and restates the Amended Loan Agreement.Pursuant to and in accordance with the Loan Agreement, the Banks have agreed to make revolving loans to Borrowers in the aggregate amount of $550,000,000 and subject to increase to up to $650,000,000, a portion of which will be made available to Mortgagor (as a Borrower) from time to time as evidenced by those certain Promissory Notes to be executed by Mortgagor on even date herewith (collectively, the “Mortgagor Notes”), all pursuant to the terms of the Loan Agreement. WHEREAS, in connection with the Loan, Mortgagee and Mortgagor are, at even date herewith, executing and delivering all of the other Loan Documents (as such term is defined in the Loan Agreement; hereinafter, together with all of the other documents evidencing, securing or otherwise relating to the Loan, and any and all renewals, modifications, amendments, consolidations, replacements, extensions, increases, additions and substitutions thereof or therefore, collectively called the “Loan Documents”) from Mortgagor to the Mortgagee and/or between Mortgagor and the Mortgagee (inclusive of this Mortgage). WHEREAS, Mortgagor additionally is executing and delivering to the Banks the Guaranty (defined below) of all indebtedness of Borrowers under the Loan Agreement to induce the Banks to make the loan evidenced by the Notes.In order to secure the payment of the Mortgagor Notes, Guaranty and the payment and performance of all of the other Obligations (as hereinafter defined) under the Loan Documents, Mortgagor has granted this Mortgage to Mortgagee.The Banks would not make the Loan evidenced by the Notes if not for the execution and delivery hereof. NOW, THEREFORE, for and in consideration the foregoing, and other good and valuable consideration, the receipt and sufficiency of which are acknowledged hereby, the Amended Mortgage is hereby modified and restated in its entirety to read as follows: CERTAIN DEFINITIONS AND RULES OF CONSTRUCTION Mortgagor and Mortgagee agree that, unless the context otherwise specifies or requires, the following terms shall have the meanings herein specified. “Banks” means, collectively, Eurohypo and such other lending institutions who become “Banks” pursuant to the Loan Agreement, together with their successors and permitted assigns in accordance with the terms of the Loan Agreement. “Borrowers” means Mortgagor, Fairlane Town Center LLC, a Michigan limited liability company,Dolphin Mall Associates LLC, a Delaware limited liability company, and any other “Borrower” from time to time under the Loan Agreement. “Chattels” means all fixtures, furnishings, fittings, appliances, apparatus, equipment, building materials and components, machinery and articles of personal property, of whatever kind or nature, including any replacements, proceeds or products thereof and additions thereto, other than those owned by lessees or utility companies serving the Premises, now or at any time hereafter intended to be or actually affixed to, attached to, placed upon, or used in any way in connection with the complete and comfortable use, enjoyment, development, occupancy or operation of the Premises, and whether located on or off the Premises. “Default Rate” and “Base Rate Loans” have the respective meanings given to such terms in the Loan Agreement. “Engineering Consultant” has the meaning given to such term in the Loan Agreement. “Events of Default” means the events and circumstances described as such in Section 2.01. “Guaranty” means that certain Guaranty of Payment of even date herewith in which Mortgagor and certain other guarantors guarantee payment of the amounts due under the Loan Agreement and the Notes. “Improvements” means all structures or buildings, and replacements thereof, now or hereafter located upon the Premises, including all plant equipment, apparatus, machinery and fixtures of every kind and nature whatsoever forming part of said structures or buildings, excluding, however, any personal property or fixtures owned by lessees or utility companies serving the Premises. “Loan” means the revolving loan made by the Banks to Borrowers pursuant to the Loan Agreement (initially in the amount of $550,000,000 and subject to increase to up to $650,000,000) and secured hereby. “Loan Agreement” means that certain Second Amended and Restated Secured Revolving Credit Agreement, dated as of the date hereof, among Borrowers, the Banks and Mortgagee, as Administrative Agent, as the same may hereafter be amended, modified or supplemented from time to time. “Notes” means, collectively, those certain Promissory Notes made by Borrowers for the benefit of the Banks (including the Mortgagor Notes). “Obligations” means each and every obligation, promise, covenant and agreement of Mortgagor, Borrowers or any other obligor in respect of the Loan, now or hereafter existing, contained in this Mortgage, the Guaranty, the Loan Agreement, the Notes and any of the other Loan Documents, whether for principal, reimbursement obligations, interest, fees, expenses, late charges, indemnities or otherwise, and any amendments, supplements, extensions, renewals or replacements of any of said documents, including but not limited to, all or any other obligor in respect of the Loan indebtedness, obligations and liabilities (and all increases or additions thereto) of Mortgagor, Borrowers or any other obligor in respect of the Loan to Mortgagee or any Bank now existing or hereafter incurred under or arising out of or in connection with this Mortgage, the Loan Agreement, the Guaranty, the Notes, the other Loan Documents, and any documents or instruments executed in connection therewith; in each case whether direct or indirect, joint or several, absolute or contingent, liquidated or unliquidated, now or hereafter existing, renewed or restructured, whether or not from time to time decreased or extinguished and later increased, created or incurred, and including all indebtedness of Mortgagor, Borrowers or any other obligor in respect of the Loan under any instrument now or hereafter evidencing or securing any of the foregoing.Without limiting the obligations secured by this Mortgage, this Mortgage is a “future advance mortgage” as defined by MCL §565.901 et seq. and secures both future advances and protective advances as defined in said statutes, including all advances and readvances under the revolving credit feature of the Loan Agreement. “Premises” means the premises described in Exhibit A including all of the easements, rights, privileges and appurtenances (including Mortgagor’s interest in air or development rights and signage rights) thereunto belonging or in anywise appertaining, and all of the estate, right, title, interest, claim or demand whatsoever of Mortgagor therein and in the streets and ways adjacent thereto, either in law or in equity, in possession or expectancy, now or hereafter acquired, and as used herein shall, unless the context otherwise requires, be deemed to include the Improvements. “Premises Documents” means all reciprocal easement or operating agreements (including the REA), declarations of covenants, conditions or restrictions, master declarations, developer’s or utility agreements with any village, town, county or other governmental authority, and any similar such agreements or declarations now or hereafter affecting the Premises or any part thereof. “REA” means any or all easement and/or operating agreements affecting the Premises, which agreements are identified in Exhibit A, together with all agreements incidental or supplemental thereto. “Required Banks” has the meaning given to such term in the Loan Agreement. “TRG” means The Taubman Realty Group Limited Partnership, a Delaware limited partnership. All terms of this Mortgage which are not defined above shall have the meaning set forth elsewhere in this Mortgage, or, if not so defined, in the Loan Agreement. Except as expressly indicated otherwise, when used in this Mortgage (i) “or” is not exclusive, (ii) “hereunder”, “herein”, “hereof” and the like refer to this Mortgage as a whole, (iii) “Article”, “Section” and “Schedule” refer to Articles, Sections and Schedules of this Mortgage, (iv) terms defined in the singular have a correlative meaning when used in the plural and vice versa, (v) a reference to a law or statute includes any amendment or modification to, or replacement of, such law or statute and (vi) a reference to an agreement, instrument or document means such agreement, instrument or document as the same may be amended, modified or supplemented from time to time in accordance with its terms and as permitted by the Loan Agreement and other documents executed or delivered to Mortgagee or the Banks in connection with the Loan.The cover page and all Schedules hereto are incorporated herein and made a part hereof.Any table of contents and the headings and captions herein are for convenience only and shall not affect the interpretation or construction hereof. GRANTING CLAUSE NOW, THEREFORE, for and in consideration of the sum of Ten and no/100 Dollars, in order to secure the payment of both the principal of, and the interest and any other sums payable on or under, the Mortgagor Notes, this Mortgage, the Guaranty or the Loan Agreement and the payment and performance of all the other Obligations, Mortgagor hereby gives, grants, bargains, sells, warrants, aliens, remises, releases, conveys, assigns, transfers, mortgages, hypothecates, deposits, pledges, sets over and confirms unto Mortgagee, all its estate, right, title and interest in, to and under any and all of the following described property (hereinafter, the “Mortgaged Property”) whether now owned or held or hereafter acquired (i)the Premises; (ii)the Improvements; (iii)the Chattels; (iv)the Premises Documents; (v)all rents, royalties, issues, profits, revenue, income, recoveries, reimbursements and other benefits of the Mortgaged Property (hereinafter, the “Rents”) and all leases of the Mortgaged Property or portions thereof now or hereafter entered into and all right, title and interest of Mortgagor thereunder, including, without limitation, cash, letters of credit or securities deposited thereunder to secure performance by the lessees of their obligations thereunder, whether such cash, letters of credit or securities are to be held until the expiration of the terms of such leases or applied to one or more of the installments of rent coming due immediately prior to the expiration of such terms, and including any guaranties of such leases and any lease cancellation, surrender or termination fees in respect thereof, all subject, however, to the provisions of Section 3.01 and which such Rents shall be deemed to include: (i) all rents, issues, profits, income, proceeds and security deposits (in accordance with Act No. 210 of the Michigan Public Acts of 1953 as amended by Act No. 151 of the Michigan Public Acts of 1966 [MCLA 554.231 et seq.] and to the extent applicable Act No. 228 of the Michigan Public Acts of 1925 [MCLA 554.211 et seq.], and (ii) all or any part of the oil and gas located in, on or under oil and gas properties, and all or any of the rents and profits from oil and gas properties, and the income from the sales of oil and gas produced or to be produced form oil and gas properties (in accordance with Act No. 66 of the Michigan Public Acts of 1956 [MCLA 565.81 et seq.]); (vi)all (a) development work product prepared in connection with the Premises, including, but not limited to, engineering, drainage, traffic, soil and other studies and tests; water, sewer, gas, electrical and telephone approvals, taps and connections; surveys, drawings, plans and specifications; and subdivision, zoning and platting materials; (b) building and other permits, rights, licenses and approvals relating to the Premises; (c) contracts and agreements (including, without limitation, contracts with architects and engineers, construction contracts and contracts for the maintenance, management or leasing of the Premises), contract rights, logos, trademarks, trade names, copyrights and other general intangibles used or useful in connection with the ownership, operation or occupancy of the Premises or any part thereof; (d) financing commitments (debt or equity) issued to Mortgagor in respect of the Premises and all amounts payable to Mortgagor thereunder; (e) bank accounts, and monies therein, of Mortgagor relating to the Premises, including, without limitation, any accounts relating to real estate taxes; and (f) commercial tort claims related to the Premises, the Improvements or the Chattels; (vii)all rights of Mortgagor under promissory notes, letters of credit, electronic chattel paper, proceeds from accounts, payment intangibles, and general intangibles related to the Premises, as the terms “accounts”, “general intangibles”, and “payment intangibles” are defined in the applicable Uniform Commercial Code Article 9, as the same may be modified or amended from time to time; (viii)all other assets of Mortgagor related in any way to the Premises, subject to certain limitations that may be set forth herein; and (ix)all proceeds of the conversion, voluntary or involuntary, of any of the foregoing into cash or liquidated claims, including, without limitation, proceeds of insurance and condemnation awards (including interest thereon or the right to receive the same), and all rights of Mortgagor to refunds of real estate taxes and assessments. TO HAVE AND TO HOLD unto Mortgagee, its successors and assigns forever. ARTICLE I COVENANTS OF MORTGAGOR Mortgagor covenants and agrees as follows: Section 1.01.(a)Warranty of Title; Power and Authority.Mortgagor warrants that it has a good, marketable and insurable title to an indefeasible fee estate in the Premises subject to no lien, charge or encumbrance except such as are listed as exceptions to title in the title policy insuring the lien hereof; that it owns the Chattels, all leases and the Rents in respect of the Mortgaged Property and all other personal property encumbered hereby free and clear of liens and claims; and that this Mortgage is and will remain a valid and enforceable lien on the Mortgaged Property subject only to the exceptions referred to above.Mortgagor has full power and lawful authority to mortgage the Mortgaged Property in the manner and form herein done or intended hereafter to be done.Mortgagor will preserve such title, and will forever warrant and defend the same to Mortgagee and will forever warrant and defend the validity and priority of the lien hereof against the claims of all persons and parties whomsoever. (b)Flood Hazard Area.Mortgagor represents that neither the Premises nor any part thereof is located in an area identified by the Secretary of the United States Department of Housing and Urban Development or by any applicable federal agency as having special flood hazards or, if it is, Mortgagor has obtained the insurance required by Section 1.09. Section 1.02.(a)Further Assurances.Mortgagor will, at its sole cost and expense, do, execute, acknowledge and deliver all and every such further acts, deeds, conveyances, mortgages, assignments, notices of assignment, transfers and assurances as Mortgagee shall from time to time reasonably require, for the better assuring, conveying, assigning, transferring and confirming unto Mortgagee the property and rights hereby conveyed or assigned or intended now or hereafter so to be, or which Mortgagor may be or may hereafter become bound to convey or assign to Mortgagee, or for carrying out the intention or facilitating the performance of the terms hereof, or for filing, registering or recording this Mortgage and, on demand, will execute and deliver, and hereby irrevocably authorizes Mortgagee to execute (including in Mortgagor’s name) and/or file, at any time and from time to time, one or more financing statements (including amendments), chattel mortgages or comparable security instruments, to evidence or perfect more effectively Mortgagee’s security interest in and the lien hereof upon the Chattels and other personal property encumbered hereby. (b)Information Reporting and Back-up Withholding.Mortgagor will, at its sole cost and expense, do, execute, acknowledge and deliver all and every such acts, information reports, returns and withholding of monies as shall be necessary or appropriate to comply fully, or to cause full compliance, with all applicable information reporting and back-up withholding requirements of the Internal Revenue Code of 1986 (including all regulations now or hereafter promulgated thereunder) in respect of the Premises and all transactions related to the Premises, and will at all times, upon Mortgagee’s request, provide Mortgagee with satisfactory evidence of such compliance and notify Mortgagee of the information reported in connection with such compliance. Section 1.03.(a)Filing and Recording of Documents.Mortgagor forthwith upon the execution and delivery hereof, and thereafter from time to time, will cause this Mortgage, the Loan Agreement and any security instrument creating a lien or evidencing the lien hereof upon the Chattels and each instrument of further assurance to be filed, registered or recorded and re-registered, re-recorded or re-filed in such manner and in such places as may be required by any present or future law in order to publish notice of and fully to protect the lien hereof upon, and the interest of Mortgagee in, the Mortgaged Property. (b)Filing and Recording Fees and Other Charges.Mortgagor will pay all filing, registration or recording fees, and all expenses incident to the execution and acknowledgment hereof, any mortgage supplemental hereto, any security instrument with respect to the Chattels, and any instrument of further assurance, and any reasonable expenses (including attorneys’ fees and disbursements) incurred by Mortgagee in connection with the Loan, and will pay all federal, state, county and municipal stamp taxes, mortgage taxes and other taxes, duties, imposts, assessments and charges arising out of or in connection with the execution and delivery of the Mortgagor Notes, this Mortgage, any mortgage supplemental hereto, any security instrument with respect to the Chattels or any instrument of further assurance. Section 1.04.Additional Debt.Except for the Obligations, Mortgagor shall not without the prior written consent of the Required Banks incur (or guarantee) any indebtedness (whether personal or nonrecourse, secured or unsecured) other than (i) customary trade payables and other unsecured obligations incurred in the ordinary course of business (other than borrowings) paid within sixty (60) days after they are due, unless contested in good faith, and (ii) personal property equipment leases/fixture financing agreements under which Mortgagor’s aggregate maximum liability does not exceed $5,000,000. Section 1.05.Type of Entity; Maintenance of Existence; Compliance with Laws.Mortgagor represents that its correct legal name, jurisdiction of formation/existence and chief executive office are as set forth on the cover page hereof.Mortgagor’s taxpayer identification number is 38-3201399.Mortgagor further represents that it has delivered to Mortgagee a current, original certificate issued by the appropriate official of said jurisdiction evidencing such formation and existence, and agrees that it will, so long as it is owner of all or part of the Mortgaged Property, do all things necessary to preserve and keep in full force and effect its existence, franchises, rights and privileges as a business or stock corporation, partnership, limited liability company, trust or other entity under the laws of such jurisdiction.Mortgagor shall maintain in full force and effect all licenses (including a certificate of occupancy), permits and approvals needed for lawful operation by Mortgagor of the Mortgaged Property.Mortgagor will not (a) modify or amend such certificate or change its legal name or jurisdiction of formation/existence without Mortgagee’s prior consent, not to be unreasonably withheld or (b) change the location of its chief executive office without first giving Mortgagee at least thirty (30) days’ prior notice. Mortgagor will duly and timely comply with all laws, regulations, rules, statutes, orders and decrees of any governmental authority or court applicable to it or to the Mortgaged Property or any part thereof (including, without limitation, all environmental laws). Section 1.06.After-Acquired Property.All right, title and interest of Mortgagor in and to all extensions, improvements, betterments, renewals, substitutes and replacements of, and all additions and appurtenances to, the Mortgaged Property, hereafter acquired by, or released to, Mortgagor or constructed, assembled or placed by Mortgagor on the Premises, and all conversions of the security constituted thereby, immediately upon such acquisition, release, construction, assembling, placement or conversion, as the case may be, and in each such case, without any further mortgage, conveyance, assignment or other act by Mortgagor, shall become subject to the lien hereof as fully and completely, and with the same effect, as though now owned by Mortgagor and specifically described in the Granting Clause hereof, but at any and all times Mortgagor will execute and deliver to Mortgagee any and all such further assurances, mortgages, conveyances or assignments thereof as Mortgagee may reasonably require for the purpose of expressly and specifically subjecting the same to the lien hereof. Section 1.07.(a)Payment of Taxes and Other Charges.Mortgagor, from time to time when the same shall become due and payable, prior to delinquency or penalty for non-payment, will pay and discharge all taxes of every kind and nature (including real and personal property taxes and income, franchise, withholding, profits and gross receipts taxes), all general and special assessments (which may, to the extent allowed by law, be paid in installments), levies, permits, inspection and license fees, all water and sewer rents and charges, and all other public charges whether of a like or different nature, imposed upon or assessed against it or the Mortgaged Property or any part thereof or upon the revenues, rents, issues, income and profits of the Mortgaged Property or arising in respect of the occupancy, use or possession thereof.Mortgagor will, upon Mortgagee’s request, deliver to Mortgagee receipts evidencing the payment of all such taxes, assessments, levies, fees, rents and other public charges imposed upon or assessed against it or the Mortgaged Property or any portion thereof.Should Mortgagor default in the payment of any of the foregoing taxes, assessments, water charges, sewer rents or other charges, Mortgagee may, but shall not be obligated to, pay the same or any part thereof and any amounts so paid shall be secured by this Mortgage, and Mortgagor shall, on demand, reimburse Mortgagee for all amounts so paid. Following the occurrence of an Event of Default, Mortgagee may, at its option, to be exercised by three (3) business days’ notice to Mortgagor, require the deposit by Mortgagor, at the time of each payment of an installment of interest or principal under the Mortgagor Notes (but no less often than monthly), of an additional amount sufficient to discharge the obligations under this clause (a) relating to real estate taxes and assessments and any other charges imposed upon or assessed against the Mortgaged Property or any part thereof when they become due.The determination of the amount so payable and of the fractional part thereof to be deposited with Mortgagee, so that the aggregate of such deposits shall be sufficient for this purpose, shall be made by Mortgagee in its sole discretion.Such amounts shall be held by Mortgagee without interest and applied to the payment of the obligations in respect of which such amounts were deposited or, at Mortgagee’s option, to the payment of said obligations in such order or priority as Mortgagee shall determine, on or before the respective dates on which the same or any of them would become delinquent.If one (1) month prior to the due date of any of the aforementioned obligations, the amounts then on deposit therefor shall be insufficient for the payment of such obligation in full, Mortgagor within ten (10) days after demand shall deposit the amount of the deficiency with Mortgagee.Nothing herein contained shall be deemed to affect any right or remedy of Mortgagee under any provisions hereof or of any statute or rule of law to pay any such amount and to add the amount so paid, together with interest at the Default Rate for Base Rate Loans, to the indebtedness hereby secured.Upon Mortgagor’s written request, Mortgagee shall not pay any taxes which Mortgagor is contesting as permitted by this Mortgage, provided that, and only so long as, (i) there is not occurring any default under this Mortgage or under any other Loan Document, (ii) Mortgagor is otherwise complying with the requirements of Section 1.07(c) (it being understood that Mortgagee’s agreement not to pay taxes as aforesaid is further limited by the provisions of said Section 1.07(c)) and (iii) Mortgagee determines, in its sole and absolute discretion, that the lien of this Mortgage on the Mortgaged Property would not otherwise be adversely affected thereby. (b)Payment of Mechanics and Materialmen.Mortgagor will pay, or cause to be paid, from time to time when the same shall become due, all lawful claims and demands of mechanics, materialmen, laborers, and others which, if unpaid, might result in, or permit the creation of, a lien on the Mortgaged Property or any part thereof, or on the revenues, rents, issues, income and profits arising therefrom (or promptly bond off, or cause to be bonded off [or, in the case of any such liens aggregating less than $500,000, insured over], any such liens) and in general will do or cause to be done everything necessary so that the lien hereof shall be fully preserved, at the cost of Mortgagor and without expense to Mortgagee. (c)Good Faith Contests.Nothing in this Section 1.07 shall require the payment or discharge of any obligation imposed upon Mortgagor by this Section so long as such obligation is the subject of a “Good Faith Contest” (as such quoted term is defined in the Loan Agreement); provided, however, that if at any time payment of any obligation imposed uponMortgagor by clause (a) above shall become necessary to prevent the delivery of a tax deed or other instrument conveying the Mortgaged Property or any portion thereof because of non-payment, then Mortgagor shall pay the same in sufficient time to prevent the delivery of such tax deed or other instrument. Section 1.08.Taxes on Mortgagee or the Banks.Mortgagor will pay any taxes (except income, profits, gross revenue, withholding or similar taxes) imposed on Mortgagee or any Bank by reason of their interests in the Mortgagor Notes or this Mortgage. Section 1.09.Insurance. (a)Mortgagor will at all times (unless otherwise indicated) provide, maintain and keep in force policies of insurance with respect to the Mortgaged Property in accordance with ExhibitI to the Loan Agreement. (b)Mortgagor hereby assigns to Mortgagee all proceeds of any insurance required to be maintained by this Section 1.09 which Mortgagor may be entitled to receive for loss or damage to the Premises, Improvements or Chattels.All such insurance proceeds shall be payable to Mortgagee, and Mortgagor hereby authorizes and directs any affected insurance company to make payment thereof directly to Mortgagee.Mortgagor shall give prompt notice to Mortgagee of any casualty in the amount of $100,000 or more, whether or not of a kind required to be insured against under the policies to be provided by Mortgagor hereunder, such notice to generally describe the nature and cause of such casualty and the extent of the damage or destruction.Mortgagor may settle, adjust or compromise any claims for loss, damage or destruction, regardless of whether or not there are insurance proceeds available or whether any such insurance proceeds are sufficient in amount to fully compensate for such loss or damage, subject, in the case of claims in the amount of $2,000,000 or more, to Mortgagee’s prior consent, such consent not to be unreasonably withheld or delayed.Notwithstanding the foregoing, Mortgagee shall have the right to join Mortgagor in settling, adjusting or compromising any loss of $2,000,000 or more.Proceeds of business interruption or rental loss insurance shall be applied by Mortgagee in payment of the interest and principal due on the Mortgagor Notes, insurance premiums, taxes, assessments and private impositions until such time as the Improvements shall have been restored and placed in full operation, at which time, provided there shall exist no default hereunder or under the Loan Agreement, the balance of such business interruption or rental loss insurance proceeds, if any, held by Mortgagee shall be paid over to Mortgagor.Mortgagor hereby authorizes the application or release by Mortgagee of any insurance proceeds under any policy of insurance, subject to the other provisions hereof.The application or release by Mortgagee of any insurance proceeds shall not cure or waive any default or notice of default hereunder or invalidate any act done pursuant to such notice. (c)In the event of the foreclosure hereof or other transfer of the title to the Mortgaged Property in extinguishment, in whole or in part, of the Obligations secured hereby, all right, title and interest of Mortgagor in and to any insurance policy, or premiums or payments in satisfaction of claims or any other rights thereunder then in force, shall pass to the purchaser or grantee notwithstanding the amount of any bid at such foreclosure sale.Nothing contained herein shall prevent the accrual of interest as provided in the Mortgagor Notes on any portion of the principal balance due under the Mortgagor Notes until such time as insurance proceeds are actually received and applied to reduce the principal balance outstanding. (d)Mortgagor shall not take out separate insurance concurrent in form or contributing in the event of loss with that required to be maintained under this Section 1.09 unless Mortgagee is included thereon as a named insured with loss payable to Mortgagee under standard mortgage endorsements of the character and to the extent above described.Mortgagor shall promptly notify Mortgagee whenever any such separate insurance is taken out and shall promptly deliver to Mortgagee the policy or policies of such insurance. (e)Any and all monies received as payment which Mortgagor may be entitled to receive for loss or damage to the Premises, Improvements or Chattels under any insurance maintained pursuant to this Section 1.09 (other than proceeds under the policies required by clause (a)(ii) above) shall be paid over to Mortgagee and, provided no Event of Default shall exist and subject to the conditions set forth below, said monies (less Mortgagee’s reasonable expenses for collecting and disbursing the insurance proceeds, or otherwise incurred in connection therewith) shall be applied by Mortgagee to the payment of, or the reimbursement of Mortgagor for, the costs and expenses incurred by Mortgagor in the restoration of the Improvements on the Premises.Advances of insurance proceeds shall be made to Mortgagor in accordance with Mortgagee’s standard construction lending practices, terms and conditions.Notwithstanding the foregoing, in any case where the extent of the damage or destruction is such that the insurance proceeds paid in respect thereof are $2,000,000 or less, and provided no default shall exist hereunder or under the Loan Agreement, so long as Mortgagor shall promptly undertake, and thereafter diligently prosecute to completion, such restoration, such proceeds shall be paid directly to Mortgagor, to be applied by Mortgagor for expenses incurred in connection with such restoration, subject to the last sentence of this Section 1.09(e).Insurance proceeds not needed for restoration, or not in fact so applied, shall, at the option of the Required Banks, be applied either to the prepayment of the Notes and interest accrued and unpaid thereon in such order and proportions as the Required Banks shall elect, or shall be paid over to Mortgagor.It is understood that any insurance proceeds (less Mortgagee’s reasonable expenses in connection therewith as set forth above) received by Mortgagee and not disbursed to Mortgagor due to the existence of a default hereunder or under the Loan Agreement, and any such insurance proceeds, or portions thereof, being held by Mortgagee for periodic disbursement during the course of restoration as set forth above, shall be held in an interest-bearing account and not applied to the repayment of the Loan unless and until an Event of Default shall occur hereunder, provided, however, that upon such an Event of Default any such proceeds then held by Mortgagee, and any interest earned thereon, shall, at the option of the Required Banks, be applied by Mortgagee to the outstanding principal of and accrued and unpaid interest on the Notes in such order and proportions as the Required Banks shall elect.It shall be a condition to any restoration that Mortgagee and the Engineering Consultant shall have determined, in their reasonable judgment, that the amount of available insurance proceeds is sufficient to restore the Premises and Improvements, to the same condition, character and at least equal value and general utility as nearly as possible to that existing prior to the damage or destruction, no later than (x) in cases where the damage and available insurance proceeds are in the amount of $10,000,000 or more, twelve (12) months prior to the Maturity Date of the Loan or (y) in cases where the damage and available insurance proceeds are in the amount of less than $10,000,000, the Maturity Date of the Loan.In the event such insurance proceeds are inadequate for such restoration, Mortgagor shall deposit with Mortgagee an amount (the “Casualty Excess Amount”) equal to the excess of the estimated cost of restoration, as determined by Mortgagee after consultation with the Engineering Consultant, over the amount of such insurance proceeds.Notwithstanding the foregoing, Mortgagee shall accept, in lieu of such deposit, an unconditional, irrevocable letter of credit in the Casualty Excess Amount issued to Mortgagee by a financial institution, and otherwise in form and substance, acceptable to Mortgagee in all respects.If Mortgagor shall not have deposited the Casualty Excess Amount with Mortgagee or if Mortgagee shall not have received such letter of credit, as the case may be, within thirty (30) days following Mortgagee’s receipt of the insurance proceeds, or if restoration work shall not have been commenced and the other conditions therefor satisfied by Mortgagor within sixty (60) days following Mortgagee’s receipt of the insurance proceeds and, thereafter, not diligently pursued in accordance with this Section and all legal requirements, Mortgagee may apply such insurance proceeds to the prepayment of the Notes and interest accrued and unpaid thereon and in the Loan Agreement in such order and proportions as the Required Banks shall elect.If, following restoration in accordance with this Section 1.09(e) there are any excess insurance proceeds, such excess insurance proceeds shall, provided there exists no default hereunder or under the Loan Agreement, be paid over to Mortgagor. Section 1.10.Protective Advances by Mortgagee.If Mortgagor shall fail to perform any of the covenants contained herein, Mortgagee may, upon five (5) business days’ prior notice (unless, in the good faith judgment of Mortgagee, such performance must take place sooner due to an emergency or the imminent loss of, or impairment to, any of the security otherwise afforded to Mortgagee by this Mortgage, including, without limitation, by virtue of the imminent sale or forfeiture of the Mortgaged Property or any part thereof, in which events no prior notice shall be required) make advances to perform the same on its behalf and all sums so advanced shall be a lien upon the Mortgaged Property and shall be secured hereby.Mortgagor will repay on demand all sums so advanced on its behalf together with interest thereon at the Default Rate for Base Rate Loans.The provisions of this Section shall not prevent any default in the observance of any covenant contained herein from constituting an Event of Default. Section 1.11.(a)Visitation and Inspection.Section 6.05 of the Loan Agreement grants certain visitation and inspection rights to Mortgagee and the Banks.Mortgagor agrees to cooperate with Mortgagee and the Banks, and their agents, representatives, attorneys and accountants, in the exercise of said rights and to facilitate the visitations, inspections and examinations provided for in said Section. (b)Estoppel Certificates.Mortgagor, within three (3) days after request in person or within five (5) days after request by mail, will furnish a statement, duly acknowledged, whether, to the best of its knowledge, any offsets, counterclaims or defenses exist against the Obligations secured hereby. Section 1.12.Maintenance of Premises and Improvements.Mortgagor will not commit any physical waste on the Premises or make any change in the use of the Premises which will in any way increase any ordinary fire or other hazard arising out of construction or operation.Mortgagor will, at all times, maintain, or cause to be maintained, the Improvements and Chattels in good operating order and condition and in compliance with the requirements of any governmental authority having jurisdiction over the Mortgaged Property and will promptly make, or cause to be made, from time to time, all repairs, renewals, replacements, additions and improvements in connection therewith which are needful or desirable to such end.The Improvements shall not be demolished or (without Mortgagee’s prior consent, not to be unreasonably withheld) substantially altered, nor shall any Chattels be removed without Mortgagee’s prior consent except where appropriate replacements free of superior title, liens and claims are promptly made of value at least equal to the value of the removed Chattels. Section 1.13.Condemnation.Mortgagor, promptly upon obtaining knowledge of the institution or pending institution of any proceedings for the condemnation of the Premises or any portion thereof, will notify Mortgagee thereof.Mortgagee may participate in any such proceedings and may be represented therein by counsel of Mortgagee’s selection.Mortgagor from time to time will deliver to Mortgagee all instruments requested by it to permit or facilitate such participation.In the event of such condemnation proceedings, the award or compensation payable is hereby assigned to and shall be paid to Mortgagee.Mortgagee shall be under no obligation to question the amount of any such award or compensation and may accept the same in the amount in which the same shall be paid.The proceeds of any award or compensation so received shall, at the option of the Required Banks, either be applied to the prepayment of the Notes and all interest and other sums accrued and unpaid in respect thereof at the rate of interest provided therein and in the Loan Agreement regardless of the rate of interest payable on the award by the condemning authority, or be disbursed to Mortgagor from time to time for restoration of the Improvements.Notwithstanding the provisions of the immediately preceding sentence, provided no default shall exist hereunder or under the Loan Agreement and subject to the conditions set forth below, any such condemnation award proceeds received by Mortgagee (less Mortgagee’s reasonable expenses for collecting and disbursing the same, or otherwise incurred in connection therewith) shall be applied by Mortgagee to the payment of, or the reimbursement of Mortgagor for, the costs and expenses incurred by Mortgagor in the restoration of the Improvements on the Premises.Advances of condemnation award proceeds shall be made to Mortgagor in accordance with Mortgagee’s standard construction lending practices, terms and conditions.Notwithstanding the foregoing, in any case where the extent of the condemnation award proceeds paid in respect thereof are $2,000,000 or less, and provided no default shall exist hereunder or under the Loan Agreement, so long as Mortgagor shall promptly undertake, and thereafter diligently prosecute to completion, such restoration, such proceeds shall be paid directly to Mortgagor, to be applied by Mortgagor for expenses incurred in connection with such restoration.Condemnation award proceeds not required for restoration, or not in fact so applied, shall, at the option of the Required Banks, be applied either to the prepayment of the Notes and interest accrued and unpaid thereon (at the rate of interest provided therein and in the Loan Agreement regardless of the rate of interest payable on the award by the condemning authority) in such order and proportions as the Required Banks shall elect, or shall be paid over to Mortgagor.It is understood that any condemnation award proceeds (less Mortgagee’s reasonable expenses in connection therewith as set forth above) received by Mortgagee and not disbursed to Mortgagor due to the existence of a default hereunder or under the Loan Agreement, and any such condemnation award proceeds, or portions thereof, being held by Mortgagee for periodic disbursement during the course of restoration as set forth above, shall be held by Mortgagee in an interest-bearing account and not applied to the repayment of the Loan unless and until an Event of Default shall occur hereunder, provided, however, that upon such an Event of Default any such proceeds then held by Mortgagee, and any interest earned thereon, shall, at the option of the Required Banks, be applied by Mortgagee to the outstanding principal of and accrued and unpaid interest on the Notes in such order and proportions as the Required Banks shall elect.It shall be a condition to any restoration that Mortgagee and the Engineering Consultant shall have determined, in their reasonable judgment, that the amount of available condemnation award proceeds are sufficient to restore the Premises and Improvements, to the same condition, character and at least equal value and general utility as nearly as possible to that existing prior to the condemnation, no later than (x) in cases where the taking and available condemnation award proceeds are in the amount of $10,000,000 or more, twelve (12) months prior to the Maturity Date of the Loan or (y) in cases where the taking and available condemnation award proceeds are in the amount of less than $10,000,000, the Maturity Date of the Loan.In the event such condemnation award proceeds are inadequate for such restoration, Mortgagor shall deposit with Mortgagee an amount (the “Condemnation Excess Amount”) equal to the excess of the estimated cost of restoration, as determined by Mortgagee, over the amount of such condemnation award proceeds.Notwithstanding the foregoing, Mortgagee shall accept, in lieu of such deposit, an unconditional, irrevocable letter of credit in the Condemnation Excess Amount issued to Mortgagee by a financial institution, and otherwise in form and substance, acceptable to Mortgagee in all respects.If Mortgagor shall not have deposited the Condemnation Excess Amount with Mortgagee or if Mortgagee shall not have received such letter of credit, as the case may be, within thirty (30) days following Mortgagee’s receipt of the condemnation award proceeds, or if restoration work shall not have been commenced and the other conditions therefor satisfied by Mortgagor within sixty (60) days following Mortgagee’s receipt of the condemnation award proceeds and, thereafter, not diligently pursued in accordance with this Section and all legal requirements, Mortgagee may apply such condemnation award proceeds to the prepayment of the Notes and interest accrued and unpaid thereon (at the rate of interest provided therein and in the Loan Agreement regardless of the rate of interest payable on the award by the condemning authority) in such order and proportions as the Required Banks shall elect.If, following restoration in accordance with this Section 1.13, there are any excess condemnation award proceeds, such excess proceeds shall, provided there exists no default hereunder or under the Loan Agreement, be paid over to Mortgagor. Section 1.14.Leases (a)Mortgagor will not (i) execute an assignment of the rents or any part thereof from the Premises without Mortgagee’s prior consent, (ii) modify, terminate or consent to the cancellation or surrender of any lease of the Premises or of any part thereof, now existing or hereafter to be made, in a manner which is not commercially reasonable, (iii) accept prepayments of any installments of rents in excess of one (1) month’s rent to become due under such leases, except prepayments in the nature of security for the performance of the lessees thereunder and lease cancellation or buy-out fees in connection with a permitted cancellation, (iv) modify, release or terminate any guaranties of any such lease in a manner which is not commercially reasonable or (v) in any manner impair the value of the Mortgaged Property as a whole or the security hereof.In addition, Mortgagor will comply with the leasing requirements set forth in Section 6.10 of the Loan Agreement. (b)Mortgagor will not execute any lease of all or a substantial portion of the Premises except for actual occupancy by the lessee thereunder, and will at all times promptly and faithfully perform, or cause to be performed, in a commercially reasonable manner, all of the covenants, conditions and agreements contained in all leases of the Premises or portions thereof now or hereafter existing, on the part of the lessor thereunder to be kept and performed and will at all times use commercially reasonable efforts to compel performance by the lessee under each lease of all obligations, covenants and agreements by such lessee to be performed thereunder.If any of such leases provide for the giving by the lessee of certificates with respect to the status of such leases, Mortgagor shall exercise its right to request such certificates within five (5) days of any demand therefor by Mortgagee and shall deliver copies thereof to Mortgagee promptly upon receipt. (c)Each lease of the Premises, or of any part thereof, entered into after the date hereof shall provide that, in the event of the enforcement by Mortgagee of the remedies provided for hereby or by law, the lessee thereunder will, upon request of any person succeeding to the interest of Mortgagor as a result of such enforcement, automatically become the lessee of said successor in interest, without change in the terms or other provisions of such lease, provided, however, that said successor in interest shall not be bound by any payment of rent or additional rent for more than one (1) month in advance, except prepayments in the nature of security for the performance by said lessee of its obligations under said lease.Each lease shall also provide that, upon request by said successor in interest, such lessee shall execute and deliver an instrument or instruments confirming such attornment. (d)Mortgagor shall apply tenant security deposits only in accordance with the applicable Leases.Mortgagor shall, promptly upon Mortgagee’s request following an Event of Default, deposit all tenant security deposits in respect of the Premises into an account with Mortgagee or as designated by Mortgagee, which deposits shall be held and disbursed to tenants as required under the terms of their respective leases.If an Event of Default exists, Mortgagor shall be deemed to be holding all tenant security deposits in trust for the benefit of Mortgagee, subject to the rights of tenants in such security deposits. Section 1.15.Premises Documents.Mortgagor shall (a) use reasonable efforts to cause the due compliance and faithful performance by the other parties to the Premises Documents with and of all material obligations and agreements by such other parties to be complied with and performed thereunder, (b) comply with and perform all of its material obligations and agreements under the Premises Documents and (c) deliver promptly to Mortgagee copies of any notices which it gives or receives under the REA or any of the other Premises Documents which Mortgagee has notified Mortgagor that it considers material. Section 1.16.Lien Laws.Mortgagor will indemnify and hold Mortgagee and the Banks harmless against any loss or liability, cost or expense, including, without limitation, any judgments, attorney’s fees, costs of appeal bonds and printing costs, arising out of or relating to any proceeding instituted by any claimant alleging a violation by Mortgagor of any applicable lien law. Section 1.17.Non-Disturbance and Attornment Agreements.Subject to the conditions specified in the next paragraph of this Section, Mortgagee will, upon Mortgagor’s request, execute non-disturbance, attornment and subordination agreements, in Mortgagee’s then standard form (with modifications reasonably satisfactory to Mortgagee), with lessees of space in the Improvements which shall provide, interalia, that in the event Mortgagee or any purchaser at foreclosure shall succeed to Mortgagor’s interest in the Premises, the leases of such lessees will remain in full force and effect and be binding upon Mortgagee or such purchaser and such lessee as though each were the original parties thereto.In that regard, Mortgagee reserves the right to waive the priority of this Mortgage as to any lease otherwise subordinate to this Mortgage by recording a declaration of subordination in the public records at any time prior to a sale on foreclosure of this Mortgage. Mortgagee’s obligation to execute such agreements shall be subject to the following conditions:(i) the credit of the lessee and the terms of the lease shall be satisfactory to Mortgagee, (ii) Mortgagee shall have received and approved the standard form of lease to be used in connection with the leasing of the Improvements, (iii) upon each request for such an agreement, Mortgagee shall receive a photocopy of the executed lease, certified to be true and complete by the responsible officer of Mortgagor or by its counsel and (iv) Mortgagee shall receive a letter, in the form specified in the Loan Agreement, signed by Mortgagor and addressed to the lessee, to be forwarded to the lessee by Mortgagee, giving notice of the assignment of each lease provided for herein. Section 1.18.Covenant Against Transfers.Mortgagor shall not transfer (or suffer or permit the transfer), in any manner, either voluntarily or involuntarily, by operation of law or otherwise, all or any portion of the Mortgaged Property, or any interest or rights therein (including air or development rights) without, in any such case, the prior written consent of the Required Banks.As used in this clause, “transfer” shall include, without limitation, (i) any sale, assignment, lease or conveyance except leases for occupancy subordinate hereto and to all advances made and to be made hereunder or under the Loan Agreement and (ii) any sale, conveyance, pledge, transfer or other disposition, directly or indirectly, of beneficial interests in Mortgagor.Notwithstanding the foregoing provisions of this Section 1.18, consent shall not be required for direct or indirect sales, conveyances, pledges, transfers or other dispositions of beneficial interests in TRG. Section 1.19.Property Management.Mortgagor shall cause the Mortgaged Property to be managed at all times by TRG or a management affiliate of TRG. ARTICLE II EVENTS OF DEFAULT AND REMEDIES Section 2.01.Events of Default and Certain Remedies.If one or more of the following Events of Default shall happen, that is to say: (a)if an “Event of Default” shall occur under the Loan Agreement (as such quoted term is defined therein); or (b)if default shall be made in the payment of any tax or other charge required by Section 1.07 to be paid and said default shall have continued for a period of twenty (20) days; or (c)if it shall be illegal for Mortgagor or Borrowers to pay any tax referred to in Section 1.08 or if the payment of such tax by Mortgagor or Borrowers would result in the violation of applicable usury laws; or (d)if there shall occur a default which is not cured within the applicable grace period, if any, under any mortgage, deed of trust or other security instrument covering all or part of the Mortgaged Property regardless of whether any such mortgage, deed of trust or other security instrument is prior or subordinate hereto; it being further agreed by Mortgagor that an Event of Default hereunder shall constitute an Event of Default under any such mortgage, deed of trust or other security instrument held by Mortgagee; or (e)if there shall occur a material default by Mortgagor which is not cured within the applicable grace period, if any, under the REA or under any other Premises Document which Mortgagee has notified Mortgagor that it considers material; or if the REA or any other Premises Document which Mortgagee has notified Mortgagor that it considers material is amended, modified,supplemented or terminated (other than as may be permitted by the Loan Agreement) without Mortgagee’s prior consent; or (f)if Mortgagor shall transfer (or suffer or permit the transfer), in any manner, either voluntarily or involuntarily, by operation of law or otherwise, all or any portion of the Mortgaged Property, or any interest or rights therein (including air or development rights) without, in any such case, the prior written consent of the Required Banks.As used in this clause, “transfer” shall include, without limitation, (i) any sale, assignment, lease or conveyance except leases for occupancy subordinate hereto and to all advances made and to be made hereunder or under the Loan Agreement and (ii) any sale, conveyance, pledge, transfer or other disposition, directly or indirectly, of beneficial interests in Mortgagor.Notwithstanding the foregoing provisions of this clause (f), consent shall not be required for direct or indirect sales, conveyances, pledges, transfers or other dispositions of beneficial interests in TRG; or (g)if Mortgagor or TRG shall encumber, or agree (other than an agreement conditioned on full repayment and termination of the Loan or on Mortgagee’s consent) to encumber, in any manner, either voluntarily or involuntarily, by operation of law or otherwise, all or any portion of the Mortgaged Property, or any interest or rights therein, including air or development rights (other than the granting of leases in accordance with the provisions hereof and of the Loan Agreement and the granting of easements designed to service the Premises) without, in any such case, the prior written consent of the Required Banks.As used in this clause, “encumber” shall include, without limitation, the placing or permitting the placing of any mortgage, deed of trust, assignment of rents or other security device.(The Required Banks may grant or deny their consent under this clause (g) and the immediately preceding clause (f) in their sole discretion and, if consent should be given, any such transfer or encumbrance shall be subject hereto and to any other documents which evidence or secure the Loan; and consent to one such transfer or encumbrance shall not be deemed to be a waiver of the right to require consent to future or successive transfers or encumbrances.)Notwithstanding the foregoing, Mortgagor will be permitted to enter into personal property equipment/fixtures financing agreements without consent, provided that said financings do not exceed $5,000,000 outstanding in the aggregate at any one time; then and in every such case: I.During the continuance of any such Event of Default,Mortgagee, by notice to Mortgagor and Borrowers, may declare the entire principal of the Notes then outstanding (if not then due and payable), and all accrued and unpaid interest and other sums in respect thereof, to be due and payable immediately, and upon any such declaration the principal of the Mortgagor Notes and said accrued and unpaid interest and other sums shall become and be immediately due and payable, anything herein or in the Mortgagor Notes, the Guaranty or the Loan Agreement to the contrary notwithstanding. II.During the continuance of any such Event of Default,Mortgagee personally, or by its agents or attorneys, may enter into and upon all or any part of the Premises, and each and every part thereof, and is hereby given a right and license and appointedMortgagor’s attorney-in-fact and exclusive agent to do so, and may exclude Mortgagor, its agents and servants wholly therefrom; and having and holding the same, may use, operate, manage and control the Premises and conduct the business thereof, either personally or by its superintendents, managers, agents, servants, attorneys or receivers; and upon every such entry, Mortgagee, at the expense of the Mortgaged Property, from time to time, either by purchase, repairs or construction, may maintain and restore the Mortgaged Property, whereof it shall become possessed as aforesaid; and likewise, from time to time, at the expense of the Mortgaged Property, Mortgagee may make all necessary or proper repairs, renewals and replacements and such useful alterations, additions, betterments and improvements thereto and thereon as to it may seem advisable; and in every such case Mortgagee shall have the right to manage and operate the Mortgaged Property and to carry on the business thereof and exercise all rights and powers of Mortgagor with respect thereto either in the name of Mortgagor or otherwise as it shall deem best; and Mortgagee shall be entitled to collect and receive the Rents and every part thereof, all of which shall for all purposes constitute property of Mortgagor; and in furtherance of such right Mortgagee may collect the rents payable under all leases of the Premises directly from the lessees thereunder upon notice to each such lessee that an Event of Default exists hereunder accompanied by a demand on such lessee for the payment to Mortgagee of all rents due and to become due under its lease, and Mortgagor FOR THE BENEFIT OF MORTGAGEE AND EACH SUCH LESSEE hereby covenants and agrees that the lessee shall be under no duty to question the accuracy of Mortgagee’s statement of default and shall unequivocally be authorized to pay said rents to Mortgagee without regard to the truth of Mortgagee’s statement of default and notwithstanding notices from Mortgagor, Borrowers or any other person or entity disputing the existence of an Event of Default such that the payment of rent by the lessee to Mortgagee pursuant to such a demand shall constitute performance in full of the lessee’s obligation under the lease for the payment of rents by the lessee to Mortgagor; and after deducting the expenses of conducting the business thereof and of all maintenance, repairs, renewals, replacements, alterations, additions, betterments and improvements and amounts necessary to pay for taxes, assessments, insurance and prior or other proper charges upon the Mortgaged Property or any part thereof, as well as just and reasonable compensation for the services of Mortgagee and for all attorneys, counsel, agents, clerks, servants and other employees by it engaged and employed, Mortgagee shall apply the moneys arising as aforesaid, first, to the payment of the principal of the Mortgagor Notes and the interest thereon, when and as the same shall become payable and in such order and proportions as Mortgagee shall elect and second, to the payment of any other sums required to be paid by Mortgagor or Borrowers hereunder or under the Loan Agreement or Guaranty. III.Mortgagee, with or without entry, personally or by its agents or attorneys, insofar as applicable, may: (1)sell the Mortgaged Property to the extent permitted and pursuant to the procedures provided by law (the power of sale to sell at public auction in accordance with MCL §600.3201 etseq. by judicial action pursuant to MCL §600.3101 etseq. being hereby expressly granted by Mortgagor to Mortgagee), and all estate, right, title and interest, claim and demand therein, and right of redemption thereof, at one (1) or more sales as an entity or in parcels or parts, and at such time and place upon such terms and after such notice thereof as may be required or permitted by law; or (2)institute proceedings for the complete or partial foreclosure hereof; or (3)take such steps to protect and enforce its rights whether by action, suit or proceeding in equity or at law for the specific performance of any covenant, condition or agreement in the Mortgagor Notes, the Loan Agreement, Guaranty or herein, or in aid of the execution of any power herein granted, or for any foreclosure hereunder, or for the enforcement of any other appropriate legal or equitable remedy or otherwise as Mortgagee shall elect. THIS MORTGAGE CONTAINS A POWER OF SALE AND UPON DEFAULT MAY BE FORECLOSED BY ADVERTISEMENT.IN FORECLOSURE BY ADVERTISEMENT AND THE SALE OF THE MORTGAGED PROPERTY IN CONNECTION THEREWITH, NO HEARING IS REQUIRED AND THE ONLY NOTICES REQUIRED BY APPLICABLE LAW IS TO PUBLISH NOTICES IN A LOCAL NEWSPAPER AND TO POST A COPY OF THE NOTICE ON THE PREMISES.MORTGAGOR HEREBY WAIVES ALL RIGHTS UNDER THE CONSTITUTION AND LAWS OF THE STATE IN WHICH THE MORTGAGED PROPERTY IS LOCATED TO A HEARING PRIOR TO SALE IN CONNECTION WITH THE ABOVE-MENTIONED FORECLOSURE BY ADVERTISEMENT AND ALL NOTICE REQUIREMENTS EXCEPT AS SET FORTH IN THE MICHIGAN STATUTE PROVIDING FOR FORECLOSURE BY ADVERTISEMENT. Section 2.02.Other Matters Concerning Sales. (a)Mortgagee may adjourn from time to time any sale by it to be made hereunder or by virtue hereof by announcement at the time and place appointed for such sale or for such adjourned sale or sales; and, except as otherwise provided by any applicable provision of law, Mortgagee, without further notice or publication, may make such sale at the time and place to which the same shall be so adjourned. (b)Upon the completion of any sale or sales made by Mortgagee under or by virtue of this Article II, Mortgagee, or an officer of any court empowered to do so, shall execute and deliver to the accepted purchaser or purchasers a good and sufficient instrument or instruments conveying, assigning and transferring all estate, right, title and interest in and to the property and rights sold.Mortgagee is hereby appointed the true and lawful attorney irrevocable of Mortgagor, in its name and stead, to make all necessary conveyances, assignments, transfers and deliveries of the Mortgaged Property and rights so sold and for that purpose Mortgagee may execute all necessary instruments of conveyance, assignment and transfer, and may substitute one or more persons with like power, Mortgagor hereby ratifying and confirming all that its said attorney or such substitute or substitutes shall lawfully do by virtue hereof.Nevertheless, Mortgagor, if requested by Mortgagee, shall ratify and confirm any such sale or sales by executing and delivering to Mortgagee or to such purchaser or purchasers all such instruments as may be advisable, in the judgment of Mortgagee, for the purpose, and as may be designated in such request.Any such sale or sales made under or by virtue of this Article II, whether made under the power of sale herein granted or under or by virtue of judicial proceedings or of a judgment or decree of foreclosure and sale, shall operate to divest all the estate, right, title, interest, claim and demand whatsoever, whether at law or in equity, of Mortgagor in and to the properties and rights so sold, and shall be a perpetual bar both at law and in equity against Mortgagor and against any and all persons claiming or who may claim the same, or any part thereof from, through or under Mortgagor. (c)In the event of any sale or sales made under or by virtue of this Article II (whether made under the power of sale herein granted or under or by virtue of judicial proceedings or of a judgment or decree of foreclosure and sale), the entire principal of, and interest and other sums on, the Mortgagor Notes, if not previously due and payable, and all other sums required to be paid by Mortgagor pursuant hereto, to the Loan Agreement, or the Guaranty, immediately thereupon shall, anything in any of said documents to the contrary notwithstanding, become due and payable. (d)The purchase money, proceeds or avails of any sale or sales made under or by virtue of this Article II, together with any other sums which then may be held by Mortgagee hereunder, whether under the provisions of this Article II or otherwise, shall be applied as follows: First:To the payment of the costs and expenses of such sale, including reasonable compensation to Mortgagee, its agents and counsel, and of any judicial proceedings wherein the same may be made, and of all expenses, liabilities and advances made or incurred by Mortgagee hereunder, together with interest at the Default Rate for Base Rate Loans on all advances made by Mortgagee, and of all taxes, assessments or other charges, except any taxes, assessments or other charges subject to which the Mortgaged Property shall have been sold. Second:To the payment of the whole amount then due, owing or unpaid upon the Mortgagor Notes for principal and interest, with interest on the unpaid principal at the Default Rate from and after the happening of any Event of Default, in such order and amounts as Mortgagee may elect. Third:To the payment of any other sums required to be paid by Mortgagor pursuant to any provision hereof or of the Mortgagor Notes, the Loan Agreement, the Guaranty or any other document executed or delivered to Mortgagee or the Banks in connection with the Loan, including all expenses, liabilities and advances made or incurred by Mortgagee hereunder or in connection with the enforcement hereof, together with interest at the Default Rate for Base Rate Loans on all such advances. Fourth:To the payment of the surplus, if any, to whomsoever may be lawfully entitled to receive the same. (e)Upon any sale or sales made under or by virtue of this Article II, whether made under the power of sale herein granted or under or by virtue of judicial proceedings or of a judgment or decree of foreclosure and sale, Mortgagee may bid for and acquire the Mortgaged Property or any part thereof and in lieu of paying cash therefor may make settlement for the purchase price by crediting upon the indebtedness secured hereby the net sales price after deducting therefrom the expenses of the sale and the costs of the action and any other sums which Mortgagee is authorized to deduct hereunder. Section 2.03.Payment of Amounts Due (a)In case an Event of Default shall have happened and be continuing, then, upon demand of Mortgagee, Mortgagor will pay, or cause to be paid, to Mortgagee the whole amount which then shall have become due and payable on the Mortgagor Notes or Guaranty, for principal or interest or both, as the case may be, and after the happening of said Event of Default will also pay, or cause to be paid, to Mortgagee interest at the Default Rate on the then unpaid principal of the Mortgagor Notes, and the sums required to be paid by Mortgagor pursuant to any provision hereof or of the Loan Agreement or Guaranty, and in addition thereto such further amount as shall be sufficient to cover the costs and expenses of collection, including reasonable compensation to Mortgagee, its agents and counsel and any expenses incurred by Mortgagee hereunder.In the event Mortgagor shall fail forthwith to pay all such amounts upon such demand, Mortgagee shall be entitled and empowered to institute such action or proceedings at law or in equity as may be advised by its counsel for the collection of the sums so due and unpaid, and may prosecute any such action or proceedings to judgment or final decree, and may enforce any such judgment or final decree against Mortgagor and collect, out of the property of Mortgagor wherever situated, as well as out of the Mortgaged Property, in any manner provided by law, moneys adjudged or decreed to be payable. (b)Mortgagee shall be entitled to recover judgment as aforesaid either before, after or during the pendency of any proceedings for the enforcement of the provisions hereof; and the right of Mortgagee to recover such judgment shall not be affected by any entry or sale hereunder, or by the exercise of any other right, power or remedy for the enforcement of the provisions hereof, or the foreclosure of the lien hereof; and in the event of a sale of the Mortgaged Property, and of the application of the proceeds of sale, as herein provided, to the payment of the debt hereby secured, Mortgagee shall be entitled to enforce payment of, and to receive all amounts then remaining due and unpaid upon, the Mortgagor Notes, and to enforce payment of all other charges, payments and costs due hereunder, under the Guaranty, Loan Agreement or otherwise in respect of the Loan, and shall be entitled to recover judgment for any portion of the debt remaining unpaid, with interest at the Default Rate.In case of proceedings against Mortgagor or a Borrower in insolvency or bankruptcy or any proceedings for its reorganization or involving the liquidation of its assets, then Mortgagee shall be entitled to prove the whole amount of principal, interest and other sums due upon the Mortgagor Notes to the full amount thereof, and all other payments, charges and costs due hereunder, under the Guaranty, Loan Agreement or otherwise in respect of the Loan, without deducting therefrom any proceeds obtained from the sale of the whole or any part of the Mortgaged Property, provided, however, that in no case shall Mortgagee receive a greater amount than such principal and interest and such other payments, charges and costs from the aggregate amount of the proceeds of the sale of the Mortgaged Property and the distribution from the estates of Mortgagor and Borrowers. (c)No recovery of any judgment by Mortgagee and no levy of an execution under any judgment upon the Mortgaged Property or upon any other property of Mortgagor or Borrowers shall affect in any manner or to any extent, the lien hereof upon the Mortgaged Property or any part thereof, or any liens, rights, powers or remedies of Mortgagee hereunder, but such liens, rights, powers and remedies of Mortgagee shall continue unimpaired as before. (d)Any moneys thus collected by Mortgagee under this Section 2.03 shall be applied by Mortgagee in accordance with the provisions of clause (d) of Section 2.02. Section 2.04.Actions; Receivers.After the happening of any Event of Default and immediately upon the commencement of any action, suit or other legal proceedings by Mortgagee to obtain judgment for the principal of, or interest on, the Mortgagor Notes and other sums required to be paid by Mortgagor pursuant to any provision hereof or of the Guaranty, Loan Agreement, or of any other nature in aid of the enforcement of the Mortgagor Notes or hereof or of the Loan Agreement or Guaranty, Mortgagor will (a) waive the issuance and service of process and enter its voluntary appearance in such action, suit or proceeding and (b) if required by Mortgagee, consent to the appointment of a receiver or receivers of all or part of the Mortgaged Property and of any or all of the Rents in respect thereof.During the existence of any Event of Default, or upon the commencement of any proceedings to foreclose this Mortgage or to enforce the specific performance hereof or in aid thereof or upon the commencement of any other judicial proceeding to enforce any right of Mortgagee, Mortgagee shall be entitled, as a matter of right, if it shall so elect, without the giving of notice to any other party and without regard to the adequacy or inadequacy of any security for the indebtedness secured hereby, forthwith either before or after declaring the unpaid principal of the Mortgagor Notes to be due and payable, to the appointment of such a receiver or receivers. Such appointment may be made either before or after any foreclosure sale without regard to the solvency or insolvency of Mortgagor at the time of application for such receiver and without regard to the then value of the Premises or whether the same shall be then occupied as a homestead or not and Mortgagee may be appointed as such receiver.Such receiver shall have (i) power to collect the Rents and, in case of a foreclosure sale and a deficiency, during the full statutory period of redemption, whether there be redemption or not, as well as during any further times when Mortgagor, except for the intervention of such receiver, would be entitled to collect such Rents, (ii) power to extend or modify any then existing leases and to make new leases, which extensions, modifications and new leases may provide for terms to expire, or for options to lessees to extend or renew terms to expire, beyond the maturity date of the indebtedness secured hereby and beyond the date of the issuance of a deed or deeds to a purchaser or purchasers at a foreclosure sale, it being understood and agreed that any such leases, and the options or other such provisions to be contained therein, shall be binding upon Mortgagor and all persons whose interest in the Mortgaged Property are subject to the lien hereof and upon the purchaser or purchasers at any foreclosure sale, notwithstanding any redemption from sale, discharge of the indebtedness secured hereby, satisfaction of any foreclosure decree, or issuance of any certificate of sale or deed to any purchaser and (iii) all other powers which may be necessary or are usual in such cases for the protection, possession, control, management and operation of the Mortgaged Property during the whole of said period.The court from time to time may authorize the receiver to apply the net income in his hands in payment, in whole or in part, of (x) the indebtedness secured hereby, or by any decree foreclosing this Mortgage, or any tax, special assessment or other lien which may be or become superior to the lien hereof or of such decree, provided such application is made prior to foreclosure sale and (y) the deficiency in case of a foreclosure sale and deficiency. In connection with the foregoing it is understood and agreed that Mortgagor’s failure to pay taxes and/or assessments against the Premises, or any installment thereof, or any insurance premiums upon the policies required by this Mortgage, shall constitute waste as provided by Act 236 of the Public Acts of 1961 of Michigan (Revised Judicature Act), Section 600.2927; and Mortgagor agrees to and herebyconsents to the appointment of a receiver under said statute should Mortgagee elect to resort to its remedies thereunder. Section 2.05.Mortgagee’s Right to Possession.Notwithstanding the appointment of any receiver, liquidator or trustee of Mortgagor, or of any of its property, or of the Mortgaged Property or any part thereof, Mortgagee shall be entitled to retain possession and control of all property now or hereafter held hereunder. Section 2.06.Remedies Cumulative.No remedy herein conferred upon or reserved to Mortgagee is intended to be exclusive of any other remedy or remedies, and each and every such remedy shall be cumulative, and shall be in addition to every other remedy given hereunder or now or hereafter existing at law, in equity or by statute.No delay or omission ofMortgagee to exercise any right or power accruing upon any Event of Default shall impair any such right or power, or shall be construed to be a waiver of any such Event of Default or any acquiescence therein; and every power and remedy given hereby to Mortgagee may be exercised from time to time as often as may be deemed expedient by Mortgagee.Nothing herein or in the Mortgagor Notes, the Loan Agreement or Guaranty shall affect the obligation of Borrowers to pay the principal of, and interest and other sums on, the Mortgagor Notes, the Loan Agreement and the Guaranty in the manner and at the time and place therein respectively expressed. Section 2.07.Moratorium Laws; Right of Redemption.Mortgagor will not at any time insist upon, or plead, or in any manner whatever claim or take any benefit or advantage of any stay or extension or moratorium law, any exemption from execution or sale of the Mortgaged Property or any part thereof, wherever enacted, now or at any time hereafter in force, which may affect the covenants and terms of performance hereof, nor claim, take or insist upon any benefit or advantage of any law now or hereafter in force providing for the valuation or appraisal of the Mortgaged Property, or any part thereof, prior to any sale or sales thereof which may be made pursuant to any provision herein, or pursuant to the decree, judgment or order of any court of competent jurisdiction; nor, after any such sale or sales, claim or exercise any right under any statute heretofore or hereafter enacted to redeem the property so sold or any part thereof and Mortgagor hereby expressly waives all benefit or advantage of any such law or laws, and covenants not to hinder, delay or impede the execution of any power herein granted or delegated to Mortgagee, but to suffer and permit the execution of every power as though no such law or laws had been made or enacted.Mortgagor, for itself and all who may claim under it, waives, to the extent that it lawfully may, all right to have the Mortgaged Property marshaled upon any foreclosure hereof. Mortgagor hereby waives any and all rights of redemption from sale under any order or decree of foreclosure of this Mortgage on behalf of Mortgagor and all persons beneficially interested therein, and each and every person except decree or judgment creditors of Mortgagor in its representative capacity acquiring any interest in or title to the Premises subsequent to the date of this Mortgage. Section 2.08.Mortgagor’s Use and Occupancy after Default.During the continuance of any Event of Default and pending the exercise by Mortgagee of its right to exclude Mortgagor from all or any part of the Premises, Mortgagor agrees to pay the fair and reasonable rental value for the use and occupancy of the Premises or any portion thereof which are in its, Mortgagor’s or any of their respective affiliates’ possession for such period and, upon default of any such payment, will vacate and surrender possession of the Premises to Mortgagee or to a receiver, if any, and in default thereof may be evicted by any summary action or proceeding for the recovery of possession of premises for non-payment of rent, however designated. Section 2.09.Mortgagee’s Rights Concerning Application of Amounts Collected.Notwithstanding anything to the contrary contained herein, upon the occurrence of an Event of Default, Mortgagee may apply, to the extent permitted by law, any amount collected hereunder to principal, interest or any other sum due under the Mortgagor Notes or the Loan Agreement or Guaranty or otherwise in respect of the Loan in such order and amounts, and to such Obligations, as the Required Banks shall elect in their sole and absolute discretion. Section 2.10.Regarding Defenses.No action for the enforcement of the lien or any provision hereof shall be subject to any defense which would not be good and available to the party interposing the same in an action at law upon the Mortgagor Notes. Section 2.11.Expenses as Indebtedness.In any suit to foreclose the lien hereof (including any partial foreclosure) or to enforce any other remedy of Mortgagee or the Banks under this Mortgage or the Mortgagor Notes or other Loan documents or otherwise in respect of the Loan, there shall be allowed and included as additional indebtedness in the decree for sale or other judgment or decree all expenditures and expenses which may be paid or incurred by or on behalf of Mortgagee or the Banks for attorneys’ fees, appraiser’s fees, outlays for documentary and expert evidence, stenographer’s charges, publication costs, and costs (which may be estimated as to items to be expended after entry of the decree) of procuring all such abstracts of title, title searches and examinations, title insurance policies, Torrens certificates, and similar data and assurances with respect to title and value as Mortgagee or the Banks may deem reasonably necessary either to prosecute such suit or to evidence to bidders at any sale which may be had pursuant to such decree the true condition of the title to or the value of the Premises. Section 2.12.Right to Deem All of Property as Real Estate.In any sale of the Mortgaged Property made pursuant to this Mortgage, Mortgagee, to the extent permitted by applicable law, may elect to deem all of the Mortgaged Property to be real property for purposes thereof. ARTICLE III MISCELLANEOUS Section 3.01.Assignment of Leases and Rents.This Mortgage constitutes a present, absolute, unconditional and irrevocable assignment of all leases now or hereafter existing and of all of the Rents now or hereafteraccruing, and Mortgagor, without limiting the generality of the Granting Clause hereof, specifically hereby presently, absolutely, unconditionally and irrevocably assigns all leases now or hereafter existing and all of the Rents now or hereafter accruing to Mortgagee.The aforesaid assignment shall be effective immediately upon the execution hereof and is not conditioned upon the occurrence of any Event of Default hereunder or any other contingency or event, provided, however, that Mortgagee hereby grants to Mortgagor the right and license to collect and receive the Rents as they become due, and not in advance, so long as no Event of Default exists hereunder.Immediately upon the occurrence of any such Event of Default, the foregoing right and license shall be automatically terminated and of no further force or effect.Nothing contained in this Section or elsewhere herein shall be construed to make Mortgagee a mortgagee in possession unless and until Mortgagee actually takes possession of the Mortgaged Property, nor to obligate Mortgagee to take any action or incur any expense or discharge any duty or liability under or in respect of any leases or other agreements relating to the Mortgaged Property or any part thereof.The foregoing provisions of this Section and Mortgagee’s rights under this Mortgage generally, including, without limitation, under clause (v) of the Granting Clause, are in addition to and not in lieu of Mortgagee’s rights and benefits under Act 210 of the Public Acts of Michigan of 1953, as amended, and under Act 228 of the Public Acts of Michigan of 1925, as amended.In the event of a sale on foreclosure which shall result in a deficiency, this assignment of leases and rents shall stand as security during any redemption period for the payment of such deficiency.This assignment set forth herein shall include, without limitation an assignment by Mortgagor to Mortgagee of the right, after an Event of Default, to receive and apply the rents, issues, profits, license fees, revenues, charges, accounts and general intangibles arising from the Mortgaged Property located in the State of Michigan, or relating to any business conducted by the Mortgagor thereon, under present or future leases, which are hereby specifically assigned and transferred to the Mortgagor.Mortgagee shall be entitled to all the rights and remedies conferred by MCLA 554.231, et. seq., MCLA 554.211, et. seq. to the extent applicable, and MCLA 554.81, et. seq. Upon the occurrence of an Event of Default and without any action by Mortgagee, Mortgagor shall have no further right to collect or otherwise receive such Rents, which will be the absolute and sole property of Lender pursuant to those statutes.MORTGAGOR HEREBY WAIVES ANY RIGHT TO NOTICE OF ASSIGNMENT OF RENTS, OTHER THAN SUCH NOTICE AS MAY OTHERWISE BE REQUIRED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR SUCH NOTICE AS MAY BE PROVIDED IN ACT 66 OF THE PUBLIC ACTS OF MICHIGAN OF 1956, EACH AS AMENDED OR SUPERSEDED, AND WAIVES ANY RIGHT TO ANY HEARING, JUDICIAL OR OTHERWISE, PRIOR TO MORTGAGEE’S EXERCISE OF ITS RIGHTS UNDER THIS MORTGAGE AND/OR THE ASSIGNMENT WITH RESPECT TO THE ASSIGNMENT OF RENTS GRANTED TO MORTGAGEE HEREUNDER OR UNDER THE SEPARATE ASSIGNMENT OF RENTS AND LEASES GRANTED TO MORTGAGEE IN CONNECTION WITH THIS MORTGAGE. Section 3.02.Security Agreement.This Mortgage constitutes a security agreement under the applicable Uniform Commercial Code with respect to the Chattels and such other of the Mortgaged Property which is personal property. Mortgagor agrees that it will not terminate or amend any financing statements filed in connection with the Loan without Mortgagee’s prior consent. In addition to the rights and remedies granted to Mortgagee by other applicable law or hereby, Mortgagee shall have all of the rights and remedies with respect to the Chattels and such other personal property as are granted to a secured party under the applicable Uniform Commercial Code.Upon Mortgagee’s request, Mortgagor shall promptly and at its expense assemble the Chattels and such other personal property and make the same available to Mortgagee at a convenient place acceptable to Mortgagee.Mortgagor shall pay to Mortgagee on demand, with interest at the Default Rate for Base Rate Loans, any and all expenses, including attorneys’ fees, incurred by Mortgagee in protecting its interest in the Chattels and such other personal property and in enforcing its rights with respect thereto.Any notice of sale, disposition or other intended action by Mortgagee with respect to the Chattels and such other personal property sent to Mortgagor in accordance with the provisions hereof at least five (5) days prior to such action shall constitute reasonable notice to Mortgagor.The proceeds of any such sale or disposition, or any part thereof, may be applied by Mortgagee to the payment of the indebtedness secured hereby in such order and proportions as Mortgagee in its discretion shall deem appropriate.This Mortgage shall be effective as a financing statement filed as a fixture filing with respect to all fixtures included within the Mortgaged Property and is to be filed for record in the real estate records of each county where any part of the Mortgaged Property (including such fixtures) is situated.This Mortgage shall also be effective as a financing statement with respect to any other Mortgaged Property as to which a security interest may be perfected by the filing of a financing statement and may be filed as such in any appropriate filing or recording office.The respective mailing addresses of Mortgagor and Mortgagee are set forth on the first page of this Mortgage.A carbon, photographic or other reproduction of this Mortgage or any other financing statement relating to this Mortgage shall be sufficient as a financing statement for any of the purposes referred to in this Section.Mortgagor hereby irrevocably authorizes Mortgagee at any time and from time to time to file any initial financing statements, amendments thereto and continuation statements as authorized by applicable law, required to establish or maintain the validity, perfection and priority of the security interests granted in this Mortgage. Section 3.03.Application of Certain Payments.In the event that all or any part of the Mortgaged Property is encumbered by one or more mortgages held by Mortgagee, Mortgagor hereby irrevocably authorizes and directs Mortgagee to apply any payment received by Mortgagee in respect of any note secured hereby or by any other such mortgage to the payment of such of said notes as Mortgagee shall elect in its sole and absolute discretion, and Mortgagee shall have the right to apply any such payment in reduction of principal and/or interest and in such order and amounts as Mortgagee shall elect in its sole and absolute discretion without regard to the priority of the mortgage securing the note so repaid or to contrary directions from Mortgagor or any other party. Section 3.04.Severability.In the event any one or more of the provisions contained herein or in the Mortgagor Notes, Guaranty or the Loan Agreement shall for any reason be held to be invalid, illegal or unenforceable in any respect, such invalidity, illegality or unenforceability shall not affect any other provision hereof, but this Mortgage shall be construed as if such invalid, illegal or unenforceable provision had never been contained herein or therein; provided, however, that if such provision held to be invalid, illegal or unenforceable relates to the payment of any principal or non-default interest under the Mortgagor Notes, then Mortgagee may, at the option of the Required Banks, declare the indebtedness and any other sums secured hereby to be immediately due and payable. Section 3.05.Modifications and Waivers.No provision hereof may be changed, waived, discharged or terminated orally or by any other means except as provided in Section 12.02 of the Loan Agreement.Any agreement hereafter made by Mortgagor and Mortgagee relating hereto shall be superior to the rights of the holder of any intervening or subordinate lien or encumbrance. Section 3.06.Notices.All notices, demands, consents, approvals and statements required or permitted hereunder shall be in writing and shall be deemed to have been sufficiently given or served for all purposes when presented personally, three (3) days after mailing by registered or certified mail, postage prepaid, or one (1) day after delivery to a nationally recognized overnight courier service providing evidence of the date of delivery, if to Mortgagor at its address stated above to the attention of its Chief Financial Officer, and if to Mortgagee to the attention of both the Head of Portfolio Operations and the Legal Director at its address stated above with a copy to Eurohypo AG, New York Branch, 123 Wacker Drive, Suite 2300, Chicago, Illinois 60606, Attention: Maureen Slentz, or at such other address of which a party shall have notified the party giving such notice in accordance with the provisions of this Section. Section 3.07.Successors and Assigns.All of the grants, covenants, terms, provisions and conditions herein shall run with the land and shall apply to, bind and inure to the benefit of, the respective successors and assigns of Mortgagor and Mortgagee. Section 3.08.Limitation on Interest.Anything herein or in the Mortgagor Notes to the contrary notwithstanding, the obligations of Mortgagor hereunder and under the Mortgagor Notes shall be subject to the limitation that payments of interest shall not be required to the extent that receipt of any such payment by Mortgagee and/or the Banks would be contrary to provisions of law applicable to Mortgagee and/or the Banks limiting the maximum rate of interest that may be charged or collected by Mortgagee and/or the Banks. Section 3.09.Counterparts.This Mortgage may be executed in any number of counterparts and each of such counterparts shall for all purposes be deemed to be an original; and all such counterparts shall together constitute but one and the same mortgage. Section 3.10.Substitute Mortgages.Mortgagor and Mortgagee shall, upon their mutual agreement to do so, execute such documents as may be necessary in order to effectuate the modification hereof, including the execution of substitute mortgages, so as to create two (2) or more liens on the Mortgaged Property in such amounts as may be mutually agreed upon but in no event to exceed, in the aggregate, the Mortgage Amount; in such event, Mortgagor covenants and agrees to pay the reasonable fees and expenses of Mortgagee and its counsel in connection with any such modification. Section 3.11.Banks’ Sale of Interests in Loan.Mortgagor recognizes that any Bank may sell and transfer interests in the Loan to one or more participants or assignees and that all documentation, financial statements, appraisals and other data, or copies thereof, relevant to Mortgagor, Borrowers or the Loan, may be exhibited to and retained by any such participant or assignee or prospective participant or assignee, subject, however, to the confidentiality possessions of Section 12.05 of the Loan Agreement. Section 3.12.Governing Law.This Mortgage shall be construed and enforced in accordance with the laws of the State of Michigan. Section 3.13.No Merger of Interests.Unless expressly provided otherwise, in the event that ownership hereof and title to the fee and/or leasehold estates in the Premises encumbered hereby shall become vested in the same person or entity, this Mortgage shall not merge in said title but shall continue to be and remain a valid and subsisting lien on said estates in the Premises for the amount secured hereby. Section 3.14.No Credit For Taxes.Mortgagor shall not claim or demand or be entitled to receive any credit or credits on the principal indebtedness to be secured by this Mortgage, or on the interest payable thereon, for any part of the taxes assessed against the Premises and no deduction shall be made or claimed from the taxable value of the Premises by reason of this Mortgage. Section 3.15.No Consent to Contracts.Neither Mortgagee nor the Banks consents to any contract for labor or materials, and all contracts for labor or materials that will be let by Mortgagor shall at all times be subordinate to the lien of this Mortgage. Section 3.16.Termination of Mortgage.If all of the Obligations secured hereby shall be paid and performed in full, then, and in that event only, all rights under this Mortgage shall terminate and the Mortgaged Property shall become wholly clear of the liens, security interests, conveyances and assignments evidenced hereby.Notwithstanding the foregoing, no release of this Mortgage or the lien thereof or assignment of this Mortgage, shall be valid unless executed by Mortgagee. Section 3.17.Business Loan.Mortgagor represents and agrees that the Obligations secured hereby (a) constitute a business loan and (b) are exempted transactions under the federal Truth-in-Lending Act (15 U.S.C. Section 1601, et seq.).None of the forgoing is intended, however, to vitiate or in any way detract from the intention of Mortgagor and Mortgagee to have the laws of the State of New York apply in all respects to the construction and enforcement of the Mortgagor Notes, Guaranty and the Loan Agreement, as said intention is expressly set forth therein. Section 3.18.CERTAIN WAIVERS.MORTGAGOR HEREBY EXPRESSLY AND UNCONDITIONALLY WAIVES, IN CONNECTION WITH ANY FORECLOSURE OR SIMILAR ACTION OR PROCEDURE BROUGHT BY MORTGAGEE OR THE BANKS ASSERTING AN EVENT OF DEFAULT HEREUNDER, ANY AND EVERY RIGHT IT MAY HAVE TO (I) A TRIAL BY JURY, (II) INTERPOSE ANY COUNTERCLAIM THEREIN, OTHER THAN A COUNTERCLAIM THAT IF NOT BROUGHT IN THE SUIT, ACTION OR PROCEEDING BROUGHT BY MORTGAGEE OR THE BANKS COULD NOT BE BROUGHT IN A SEPARATE ACTION, SUIT OR PROCEEDING OR WOULD BE SUBJECT TO DISMISSAL OR SIMILAR DISPOSITION FOR FAILURE TO HAVE BEEN ASSERTED IN SUCH SUIT, ACTION OR PROCEEDING BROUGHT BY MORTGAGEE OR THE BANKS AND (III) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE SUIT, ACTION OR PROCEEDING.NOTHING IN THIS SECTION SHALL PREVENT OR PROHIBIT MORTGAGOR FROM INSTITUTING OR MAINTAINING A SEPARATE ACTION AGAINST MORTGAGEE OR ANY BANK WITH RESPECT TO ANY ASSERTED CLAIM. Section 3.19.Additional Waivers.Mortgagor waives all rights and defenses arising out of an election of remedies by Mortgagee or the Banks, even though that election of remedies, such as a nonjudicial foreclosure with respect to an obligation (x) which is guaranteed or (y) with respect to which a third party has pledged its property as security for the payment thereof, has destroyed such guarantor’s or third party’s rights of subrogation and reimbursement against the principal, if any. Until the Obligations secured hereby have been paid and performed in full, Mortgagor waives the right of subrogation and waives the right to enforce any remedy which Mortgagee now has or may hereafter have against Mortgagor and any benefit of and any right to participate in, any security now or hereafter held by Mortgagee. Mortgagor agrees that (i) its Obligations and liabilities hereunder are independent of and in addition to the Obligations of Mortgagor and Borrowers pursuant to the other Loan documents or any other collateral security given to secure the same, (ii) a separate action may be brought to enforce the provisions hereof whether Mortgagor is a party in any such action or not, (iii) Mortgagee may at any time, or from time to time, in its sole discretion (a) extend or change the time of payment and/or performance and/or the manner, place or terms of payment and/or performance of all or any of the Obligations secured by such Loan documents; (b) exchange, release and/or surrender all or any of the collateral security, or any part thereof, by whomsoever deposited, which is now or may hereafter be held by Mortgagee in connection with all or any of such Obligations; (c) sell and/or purchase all or any such collateral at public or private sale, or at any broker’s board, in the manner permitted by law and after giving any notice which may be required, and after deducting all costs and expenses of every kind for collection, sale or delivery, the net proceeds of any such sale may be applied by Mortgagee upon all or any of such Obligations; and (d) settle or compromise with Mortgagor or Borrowers, and/or any other person liable thereon, any and all of such Obligations, and/or subordinate the payment of same, or any part thereof, to the payment of any other debts or claims, which may at any time be due or owing to Mortgagee and/or any other person or entity and (iv) Mortgagee shall be under no obligation to marshal any assets in favor of Mortgagor, or in payment of any or all of such Obligations. Mortgagor hereby waives (i) except for notices expressly required by the Loan documents, presentment, demand, protest, notice of acceptance, notice of dishonor, notice of nonperformance and any other notice with respect to any of the Obligations of Mortgagor or Borrowers under the Loan documents, and promptness in commencing suit against any party thereto or liable thereon, and/or in giving any notice to or making any claim or demand hereunder upon Mortgagor or Borrowers; (ii) any right to require Mortgagee and/or the Banks to (a) proceed against Mortgagor and/or Borrowers, (b) proceed against or exhaust any security held by Mortgagee or the Banks for the Obligations secured hereby or (c) pursue any remedy in Mortgagee’s or the Banks’ power whatsoever; (iii) any defense arising by reason of any disability or other defense of Mortgagor or Borrowers by reason of the cessation from any cause whatsoever of the liability of Mortgagor or Borrowers other than full payment of such Obligations; (iv) to the fullest extent permitted by applicable law, all rights and benefits purporting to reduce a guarantor’s obligations in proportion to the principal obligation; (v) to the fullest extent permitted by law, all rights and benefits under any law or statute (a) purporting to limit the amount of any deficiency judgment which might be recoverable following the occurrence of a sale pursuant to a power of sale contained in a mortgage or deed of trust and any right to a fair value hearing or any fair value limitation or other limitation on liability or a deficiency based upon the fair value of any collateral after a nonjudicial foreclosure of this Mortgage, (b) stating that no deficiency may be recovered on a real property purchase money obligation, (c) stating that no deficiency may be recovered on a note secured by a mortgage on real property in case such real property is sold under the power of sale contained in such mortgage, and (d) stating that there may be but one form of action on an indebtedness secured by real property, if such laws or statutes, or any of them, have any application hereto or any application to Mortgagor; (vi) to the fullest extent permitted by law, (a) any defense arising as a result of Mortgagee’s or the Banks’ election, in any proceeding instituted under the Bankruptcy Code, of the application of Section 1111(b)(2) of the Bankruptcy Code and (b) any defense based on any borrowing or grant of a security interest under Section 364 of the Bankruptcy Code and (vii) the benefit of any statute of limitations affecting its liability hereunder or the enforcement thereof, including, without limitation, any rights arising under applicable law. Mortgagor, in any actual or potential capacity as a guarantor, quasi-guarantor or other surety with respect to the Loan or the Mortgaged Property, hereby makes the following waivers:Mortgagor hereby waives all rights and defenses that it may have because the Obligations are secured by the Mortgaged Property.This means, among other things,(i) Mortgagee and/or the Banks may collect from or realize on any security pledged by Mortgagor without first foreclosing on any or all real or personal property collateral pledged by Borrowers and (ii) if Mortgagee and/or the Banks foreclose on any real property collateral pledged by Mortgagor and/or Borrowers:(a) the amount of the debt may be reduced only by the price for which that collateral is sold at the foreclosure sale, even if the collateral is worth more than the sale price and/or (b) Mortgagee and/or the Banks may collect from or realize on any security pledged by Mortgagor and/or Borrowers even if Mortgagee and/or the Banks, by foreclosing on the real property collateral, have destroyed any right Mortgagee and/or the Banks may have to collect from Mortgagor and/or Borrowers.This is an unconditional and irrevocable waiver of any rights and defenses that Mortgagor may have because the Obligations are secured by real property. Mortgagor warrants that (i) this Mortgage was executed at the request of Borrowers, (ii) neither Mortgagee nor any Bank has made any representation to Mortgagor as to the creditworthiness of any other Borrower and (iii) it has established adequate means of obtaining from Borrowers on a continuing basis financial and other information pertaining to Borrowers’ financial condition.Mortgagor agrees to keep adequately informed from such means as it deems appropriate any facts, events or circumstances which might in any way affect its risks and liabilities hereunder and further agrees that Mortgagee and the Banks shall have no further obligation to disclose to it information or materials acquired in the course of their respective dealings with Mortgagor and/or Borrowers. IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered by Mortgagor. TWELVE OAKS MALL, LLC, a Michigan limited liability company By:The Taubman Realty Group Limited Partnership, a Delaware limited partnership, its sole member By/s/ Steven E. Eder Steven E. Eder, an authorized signatory SECOND AMENDMENT AND RESTATEMENT ACCEPTED: Administrative Agent: EUROHYPO AG, NEW YORK BRANCH By:/s/ John Lippmann Name: John Lippmann Title: Director By:/s/ Stephen Cox Name: Stephen Cox Title: Director STATE OF Illinois ) ) SS. COUNTY OF Cook ) The foregoing instrument was acknowledged before me this 30th day of October, 2007, by Steven Eder, an authorized signatory of The Taubman Realty Group Limited Partnership, a Delaware limited partnership, the sole member of TWELVE OAKS MALL, LLC, a Michigan limited liability company, on behalf of said partnership and said limited liability company, who is known to me or produced as identification. Notary’sNotary’s Stamp:Signature: /s/ Lisa Strauss Notary’s Name: Lisa Strauss Notary Public State of Illinois, County of Cook My commission Expires: July 8, 2010 Acting in the County of: Cook STATE OF New York ) ) SS. COUNTY OF New York ) The foregoing instrument was acknowledged before me this 29 day of October, 2007, by John Lippmann and Stephen Cox, authorized signatories of Eurohypo AG, New York Branch, on behalf of said Bank. Notary’s Notary’s Stamp:Signature: /s/ Patricia A. Ferro Notary’s Name:Patricia A. Ferro Notary Public State ofNew York, County of New York My commission Expires: July 2, 2011 Acting in the County of: KingsCounty This instrument prepared by, and after recording please return to: Katten Muchin Rosenman LLP 525 West Monroe Street Chicago, Illinois60661 Attention:Mark C. Simon, Esq. TWELVE OAKS Exhibit A Legal Description of the Premises Land situated in the City of Novi, County of Oakland, State of Michigan: PARCEL A: Lot 16, TWELVE OAKS NO. 1, a subdivision of part of part of the North 1/2 of Section 14, Town 1 North, Range 8 East, City of Novi, Oakland County, Michigan, as recorded in Liber 158, Pages 35 thru 47, both inclusive, of Plats, and as revised in the Judgment Revising Plat as recorded in Liber 39543, Page 468, Oakland County Records, EXCEPTING THEREFROM the North 30 feet described as follows: Part of Lot 16, Twelve Oaks No. 1, according to the plat recorded in Liber 158 of Plats, Pages 35-47, and as revised in the Judgment Revising Plat as recorded in Liber 39543, Page 468, Oakland County Records, described as: Beginning at the Northwest corner of said Lot 16; thence North 89 degrees 12 minutes 00 seconds East, on the North line of Lot 16, a distance of 3.64 feet, to a deflection point; thence North 89 degrees 24 minutes 35 seconds East, a distance of 89.86 feet, to the Northeast corner of said Lot 16, and a point on a curve; thence on the East line of Lot 16, a distance of 19.49 feet, on an arc of a curve to the left, with a central angle of 22 degrees 20 minutes 01 seconds, a radius of 50.00 feet, and a chord South 10 degrees 34 minutes 36 seconds West, 19.37 feet to a tangent point; thence South 00 degrees 35 minutes 25 seconds East, continuing on the East line of Lot 16, a distance of 11.00 feet, to a point; thence South 89 degrees 24 minutes 35 seconds West, a distance of 86.00 feet, to a point on the West line of said Lot 16; thence North 00 degrees 35 minutes 25 seconds West, on the West line of Lot 16, a distance of 11.00 feet, to a point of curve; thence 19.47 feet on an arc of a curve to the left, with a central angle of 22 degrees 18 minutes 58 seconds, a radius of 50.00 feet, and a chord North 11 degrees 44 minutes 54 seconds West, 19.35 feet, to the point of beginning. PARCEL B: Lot 18, TWELVE OAKS NO. 1, a subdivision of part of the North 1/2 of Section 14, Town 1 North, Range 8 East, City of Novi, Oakland County, Michigan, as recorded in Liber 158, pages 35 thru 47 of Plats, and as revised in the Judgment Revising Plat as recorded in Liber 39543, Page 468, Oakland County Records. PARCEL C: The reciprocal and non-exclusive easements for ingress and egress, parking and for utility and other purposes created and granted in, on, over, upon and under certain adjoining real property pursuant to and more particularly described in the following documents: (A)Operating Agreement dated as of October 21, 1976 by and among Novi Associates, Sears, Roebuck and Co., J.C. Penney Properties, Inc. and Dayton-Hudson Corporation, as recorded October 29, 1976 in liber 6785, page 402, Oakland County Records, and (B)First Amendment to Operating Agreement dated as of May 24, 1977 by and among Novi Associates, Sears, Roebuck and Co., J.C. Penney Properties, Inc., Dayton-Hudson Corporation and Associated Dry Goods Corporation, recorded May 27, 1977 in Liber 6915, Page 135, and amendment between Novi Associates and J.C. Penney Properties Inc., dated February 26, 1986, recorded in Liber 9392, Page 352, Oakland County Records, and (C)Assignment and Assumption of Interest Under Operating and Supplemental Agreements, dated as of October 13, 1994, recorded October 18, 1994 in Liber 15043, Page 153, Oakland County Records, and (D)Second Amendment to Operating Agreement, dated August 29, 2005, recorded March 13, 2006 in Liber 37236, Page 1, Oakland County Records, and Also together with the following non-exclusive easements: (E)Grant of Easement dated November 10, 1980 recorded December 31, 1980 in Liber 7935, Page 375, Oakland County Records, and (F)Easements reserved in Warranty Deed dated May 5, 1978 recorded October 11, 1978 in Liber 7337, Page 211, Oakland County Records, and (G)Easements reserved in Warranty Deed dated November 10, 1980, recorded December 31, 1980 in Liber 7935, Page 337, Oakland County Records. PARCEL D: A part of the Northeast 1/4 and the Southeast 1/4 of Section 14, Town 1 North, Range 8 East, City of Novi, Oakland County, Michigan, being more particularly described as: Commencing at the North 1/4 corner of said Section 14; thence South 00 degrees 29 minutes 25 seconds East, 60.00 feet, to a point on the North line of TWELVE OAKS NO. 1, as recorded in Liber 158 of Plats, on pages 35 through 47, both inclusive, and as revised in the Judgment Revising Plat as recorded in Liber 39543, Page 468, Oakland County Records; thence North 89 degrees 24 minutes 35 seconds East, 89.86 feet, along said TWELVE OAKS NO. 1; thence 19.49 feet along a curve to the left, said curve having a radius of 50.00 feet, a central angle of 22 degrees 20 minutes 01 second and a chord bearing and distance of South 10 degrees 34 minutes 36 seconds West, 19.37 feet, along said TWELVE OAKS NO. 1; thence South 00 degrees 35 minutes 25 seconds East, 77.20 feet, along said TWELVE OAKS NO. 1; thence 223.37 feet along a curve to the left, said curve having a radius 456.95 feet, a central angle of 28 degrees 00 minutes 29 seconds and a chord bearing and distance of South 14 degrees 35 minutes 39 seconds East, 221.16 feet, along said TWELVE OAKS NO. 1; thence South 28 degrees 35 minutes 54 seconds East, 71.09 feet, along said TWELVE OAKS NO. 1; thence 467.69 feet along a curve to the right, said curve having a radius of 283.00 feet, a central angle of 94 degrees 41 minutes 22 seconds and a chord bearing and distance of South 18 degrees 44 minutes 47 seconds West, 416.26 feet, along said TWELVE OAKS NO. 1; thence South 66 degrees 05 minutes 28 seconds West, 15.09 feet, along said TWELVE OAKS NO. 1; thence 70.04 feet along a curve to the left, said curve having a radius of 45.00 feet, a central angle of 89 degrees 10 minutes 54 seconds and a chord bearing and distance of South 21 degrees 30 minutes 01 seconds West, 63.18 feet, along said TWELVE OAKS NO. 1; thence South 23 degrees 05 minutes 26 seconds East, 91.03 feet, along said TWELVE OAKS NO. 1; thence 188.63 feet along a curve to the right, said curve having a radius of 748.47 feet, a central angle of 14 degrees 26 minutes 24 seconds and a chord bearing and distance of South 15 degrees 52 minutes 14 seconds East, 188.13 feet, along said TWELVE OAKS NO. 1 to the Point of Beginning; thence North 76 degrees 58 minutes 11 seconds East, 6.10 feet, to Traverse Point C; thence continuing North 76 degrees 58 minutes 11 seconds East, 54 feet, more or less, (recorded as 50 feet) to the shore of TWELVE OAKS LAKE; thence Southeasterly, Southerly, Westerly, Northwesterly, Northeasterly, Northerly and Northwesterly, 3926 feet, more or less, along the shore of said TWELVE OAKS LAKE, to Traverse Point B, (said Traverse Point B located North 76 degrees 58 minutes 11 seconds East, 145.53 feet and South 68 degrees 59 minutes 49 seconds East, 311.77 feet and South 66 degrees 25 minutes 16 seconds East, 112.97 feet and South 58 degrees 13 minutes 22 seconds East, 425.27 feet and South 28 degrees 51 minutes 24 seconds East, 169.76 feet and North 59 degrees 05 minutes 44 seconds East, 24.14 feet and South 33 degrees 52 minutes 43 seconds East, 87.70 feet and South 04 degrees 59 minutes 03 seconds East, 270.31 feet and South 58 degrees 12 minutes 28 seconds East, 222.88 feet and South 08 degrees 21 minutes 20 seconds East, 494.05 feet and South 87 degrees 31 minutes 55 seconds West, 110.80 feet and South 11 degrees 18 minutes 35 seconds West, 131.38 feet and South 31 degrees 25 minutes 47 seconds West, 261.69 feet and South 37 degrees 23 minutes 07 seconds East, 127.31 feet and South 01 degree 15 minutes 56 seconds West, 172.77 feet and South 88 degrees 24 minutes 00 seconds West, 341.76 feet and North 31 degrees 58 minutes 09 seconds West, 158.61 feet and North 69 degrees 28 minutes 42 seconds West, 225.60 feet to Traverse Point B); thence North 48 degrees 26 minutes 09 seconds West, 32.37 feet, to a point on THE ENCLAVE, Oakland County Condominium Plan No. 933, as recorded in Liber 15694, Pages 297 through 366, Oakland County Records, as amended; thence North 45 degrees 00 minutes 25 seconds East, 12.17 feet, along said THE ENCLAVE; thence North 00 degrees 35 minutes 24 seconds West, 29.82 feet, along said THE ENCLAVE; thence North 21 degrees 04 minutes 17 seconds West, 121.99 feet, along said THE ENCLAVE; thence North 45 degrees 25 minutes 58 seconds East, 450.23 feet, along said THE ENCLAVE; thence North 07 degrees 27 minutes 54 seconds East, 229.04 feet, along said THE ENCLAVE; thence North 32 degrees 01 minutes 02 seconds West, 184.96 feet, along said THE ENCLAVE; thence North 78 degrees 01 minute 04 seconds West, 423.76 feet, along said THE ENCLAVE; thence South 00 degrees 32 minutes 47 seconds East, 34.00 feet, along said THE ENCLAVE; thence South 43 degrees 59 minutes 10 seconds West, 132.20 feet, along said THE ENCLAVE; thence North 60 degrees 42 minutes 32 seconds West, 218.39 feet, along said THE ENCLAVE; thence 124.87 feet along a curve to the right, said curve having a radius of 125.00 feet, a central angle of 57 degrees 14 minutes 06 seconds and a chord bearing and distance of North 32 degrees 05 minutes 36 seconds West, 119.74 feet, along said THE ENCLAVE, to the Easterly line of said TWELVE OAKS NO. 1; thence North 29 degrees 17 minutes 29 seconds East, 9.63 feet, along the Easterly line of said TWELVE OAKS NO. 1; thence 137.18 feet along a curve to the left, said curve having a radius of 300.09 feet, a central angle of 26 degrees 11 minutes 31 seconds and a chord bearing and distance of North 16 degrees 11 minutes 45 seconds East, 135.99 feet, along the Easterly line of said TWELVE OAKS NO. 1; thence North 03 degrees 06 minutes 01 seconds East, 525.97 feet, along the Easterly line of said TWELVE OAKS NO. 1; thence 153.51 feet along a curve to the left, said curve having a radius of 748.47 feet, a central angle of 11 degrees 45 minutes 04 seconds and a chord bearing and distance of North 02 degrees 46 minutes 30 seconds West, 153.24 feet, along the Easterly line of said TWELVE OAKS NO. 1 to the Point of Beginning. PARCEL E: A parcel of land being a part of Section 14, Town 1 North, Range 8 East, City of Novi, Oakland County, Michigan, described as follows: Commencing at the center of Section 14, Town 1 North, Range 8 East, City of Novi, Oakland County, Michigan, said center of section being South 89 degrees 20 minutes 01 second West, 2625.72 feet from the East 1/4 corner of said Section 14; and proceeding thence North 00 degrees 29 minutes 25 seconds West, 268.65 feet (also recorded as 268.62 feet) along the North and South 1/4 line of said Section to the Point of Beginning, proceeding thence North 00 degrees 29 minutes 25 seconds West, 61.40 feet ; thence South 89 degrees 11 minutes 10 seconds West, 324.17 feet to a point on a curve and the Easterly line of TWELVE OAKS NO. 1, as recorded in Liber 158 of Plats, Page 35 through 47, both inclusive, and as revised in the Judgment Revising Plat as recorded in Liber 39543, Page 468, Oakland County Records; thence along said Easterly line the following two courses, 261.34 feet along the arc of a curve to the left having a radius of 250.00 feet passing through a central angle 59 degrees 53 minutes 41 seconds with a long chord bearing North 59 degrees 14 minutes 20 seconds East, 249.60 feet and North 29 degrees 17 minutes 29seconds East, 18.17 feet; thence North 74 degrees 17 minutes 29 seconds East, 28.28 feet; thence South 60 degrees 42 minutes 32 seconds East, 290.39 feet; thence South 43 degrees 59 minutes 10 seconds West, 211.92 feet; thence South 89 degrees 31 minutes 52 seconds West, 80.95 feet to the Point of Beginning. PARCEL F: A parcel of land located in the West 1/2 of Section 14, Town 1 North, Range 8 East, City of Novi, Oakland County, Michigan, being more particularly described as: Beginning at the center of said Section 14; thence North 0 degrees 30 minutes 04 seconds West (South 0 degrees 28 minutes 13 seconds East record), 330.05 feet along the North-South 1/4 line of Section 14 to a point on the South line of TWELVE OAKS NO. 1, as recorded in Liber 158, Pages 35 through 47 of Plats, and as revised in the Judgment Revising Plat as recorded in Liber 39543, Page 468, Oakland County Records as extended; thence South 89 degrees 11 minutes 10 seconds West 891.14 feet along said South line to the point of beginning; thence along a tangent curve to the left, 498.86 feet, said curve having a radius of 857.23 feet, a central angle of 33 degrees 20 minutes 35 seconds, and a long chord bearing South 72 degrees 30 minutes 53 seconds West 491.85 feet; thence South 55 degrees 50 seconds 35 minutes West 15.00 feet; thence along a tangent curve to the right, 274.04 feet, said curve having a radius of 270.16 feet, a central angle of 58 degrees 07 minutes 11 seconds, and a long chord bearing South 84 degrees 54 minutes 11 seconds West, 262.45 feet; thence North 66 degrees 02 minutes 14 seconds West 174.37 feet; thence along a tangent curve to the right, 57.80 feet, said curve having a radius of 269.96 feet, a central angle of 12 degrees 16 minutes 03 seconds, and a long chord bearing North 59 degrees 54 minutes 12 seconds West 57.69 feet; thence North 53 degrees 46 minutes 11 seconds West 109.95 feet to a point on the South line of said TWELVE OAKS NO. 1; thence North 89 degrees 11 minutes 10 seconds East 1040.99 feet along said South line to the point of beginning.
